

Exhibit 10.69




CERTAIN CONFIDENTIAL INFORMATION, IDENTIFIED BY BRACKETED ASTERISKS “[*****]”,
HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.






ARENA LICENSE AGREEMENT


between


MSG ARENA, LLC

and

NEW YORK KNICKS, LLC


Dated as of April 15, 2020
























 

--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I DEFINITIONS
1


ARTICLE II TERM
6


Section 2.01
 
Term; Commencement Date
6


ARTICLE III LICENSE FEE
6


Section 3.01
 
License Fee
6


Section 3.02
 
Payment of License Fee
7


ARTICLE IV USE OF ARENA
7


Section 4.01
 
Arena Areas
7


Section 4.02
 
Knicks Use
7


Section 4.03
 
Licensor’s Right of Entry
8


Section 4.04
 
Scheduling
8


Section 4.05
 
Alterations
9


Section 4.06
 
Manner of the Knicks’ Use
10


Section 4.07
 
Knicks Misuse
11


Section 4.08
 
Surrender
11


ARTICLE V TICKETS, SUITES AND CLUBS
12


Section 5.01
 
Prices
12


Section 5.02
 
Ticket Revenues
12


Section 5.03
 
Suites; Madison Club; The Loft
12


Section 5.04
 
Future Ticket and Premium Products
17


Section 5.05
 
Box Office; Ticket Printing; In-Arena Ticket Sales
17


Section 5.06
 
Ticket Agent
18


Section 5.07
 
Ticket Settlement Process
19


Section 5.08
 
Access to Tickets
19


Section 5.09
 
Credentials and Passes
19


Section 5.10
 
Admission to Arena
19


ARTICLE VI CONCESSIONS
20


Section 6.01
 
F&B Concessions and Catering
20


Section 6.02
 
Team Merchandise
20


Section 6.03
 
Non-Team Merchandise
21


Section 6.04
 
Third-Party Contracts
21





i



--------------------------------------------------------------------------------





Section 6.05
 
Operation on a Fair Basis; Standard of Service
22


Section 6.06
 
Settlement
22


ARTICLE VII SIGNAGE AND SPONSORSHIPS
22


Section 7.01
 
Definitions
22


Section 7.02
 
Team Sponsorship Assets
24


Section 7.03
 
Arena Game Shared Sponsorship Assets
25


Section 7.04
 
Non-Team Sponsorship Assets
25


Section 7.05
 
Arena Naming Rights
25


Section 7.06
 
Other Revenue
26


Section 7.07
 
Signage and Sponsorship Settlement Process
26


ARTICLE VIII BROADCASTING
26


Section 8.01
 
Broadcast Rights and Facilities
26


Section 8.02
 
Broadcast Renovations
27


ARTICLE IX LICENSOR SERVICES
27


Section 9.01
 
General Services
27


Section 9.02
 
Game Day Services
28


Section 9.03
 
Delta Club and JP Morgan Club
29


Section 9.04
 
Staffing Levels for Certain Services
29


Section 9.05
 
Budgeting and Estimates
29


Section 9.06
 
Settlement
30


Section 9.07
 
Provision of Licensor Services
31


ARTICLE X PROMOTION; TRADEMARKS; DATA OWNERSHIP
32


Section 10.01
 
Promotional Outlets
32


Section 10.02
 
Trademark Licenses
32


Section 10.03
 
Customer Data
33


ARTICLE XI EXCLUSIVITY COVENANT
34


Section 11.01
 
Covenant
34


ARTICLE XII CASUALTY AND CONDEMNATION
34


Section 12.01
 
Termination or Restoration Due to Condemnation
34


Section 12.02
 
Termination or Restoration Due to Casualty
37


Section 12.03
 
Condemnation Proceeding and Awards
40


Section 12.04
 
Temporary Taking
41





ii



--------------------------------------------------------------------------------





Section 12.05
 
Inability to Timely Restore; Estimate of Time and Cost to Restore
41


Section 12.06
 
Replacement Arena
43


Section 12.07
 
Intention of the Parties
43


ARTICLE XIII INDEMNIFICATION
44


Section 13.01
 
General Indemnification
44


Section 13.02
 
Notice of Claims and Rights to Defend and Settle Claims
44


ARTICLE XIV INSURANCE AND SUBROGATION
44


Section 14.01
 
Knicks Insurance Coverage
44


Section 14.02
 
Knicks Insurance Requirements
46


Section 14.03
 
Knicks Certificates of Insurance
46


Section 14.04
 
Knicks Waiver of Subrogation
46


Section 14.05
 
Licensor Insurance Coverage
46


Section 14.06
 
Licensor Insurance Requirements
47


Section 14.07
 
Licensor Certificates of Insurance
47


Section 14.08
 
Licensor Waiver of Subrogation
48


ARTICLE XV WORK STOPPAGE
48


Section 15.01
 
Impact on License Fee
48


Section 15.02
 
Treatment of Refunds or Credits
48


Section 15.03
 
Scheduling
48


ARTICLE XVI CERTAIN TAXES
48


Section 16.01
 
Property Taxes
48


Section 16.02
 
Commercial Rent Tax
49


ARTICLE XVII KNICKS DEFAULT; LICENSOR’S RIGHTS AND REMEDIES
49


Section 17.01
 
Knicks Default
49


Section 17.02
 
Remedies of Licensor
50


Section 17.03
 
Remedies of Licensor for an Exclusivity Breach
50


Section 17.04
 
League’s Right to Notice of and Cure Knicks Defaults
51





iii



--------------------------------------------------------------------------------





ARTICLE XVIII LICENSOR DEFAULT; KNICKS’ RIGHTS AND REMEDIES; RIGHTS IN THE EVENT
OF REPEAL OF PROPERTY TAX EXEMPTION
51


Section 18.01
 
Licensor Default
51


Section 18.02
 
Remedies of the Knicks
52


Section 18.03
 
Rights in the Event of Repeal of Property Tax Exemption
52


ARTICLE XIX ASSIGNMENT
52


Section 19.01
 
Licensor Assignment
52


Section 19.02
 
Knicks Assignment
52


Section 19.03
 
No Other Assignment
53


ARTICLE XX MISCELLANEOUS
53


Section 20.01
 
Force Majeure
53


Section 20.02
 
Consents and Approvals
53


Section 20.03
 
Entire Agreement
53


Section 20.04
 
Notices
54


Section 20.05
 
Successors Bound
54


Section 20.06
 
Governing Law; Disputes
55


Section 20.07
 
Captions and Headings; Certain Rules of Construction
56


Section 20.08
 
Counterparts
56


Section 20.09
 
Confidentiality
56


Section 20.10
 
League Rules
57


Section 20.11
 
Superior Interests
57


Section 20.12
 
Severability
57


Section 20.13
 
Waiver
58


Section 20.14
 
Further Assurances
58


Section 20.15
 
No Third-Party Beneficiary; Enforcement of Third-Party Agreements
58


Section 20.16
 
Books and Records
58


Section 20.17
 
Audit Rights
58


Section 20.18
 
Access to Financial Information
59


 
 
 
 





SCHEDULES




iv



--------------------------------------------------------------------------------






ARENA LICENSE AGREEMENT


This ARENA LICENSE AGREEMENT (this “Agreement”) is made as of April 15, 2020
(the “Effective Date”) between MSG Arena, LLC, a Delaware limited liability
company (“Licensor”), and New York Knicks, LLC, a Delaware limited liability
company (the “Knicks”). Licensor and the Knicks are each referred to
individually as a “Party” and collectively as the “Parties.”
RECITALS
A.
Licensor owns and operates the arena commonly known as Madison Square Garden,
which is located at 4 Pennsylvania Plaza, New York, New York 10001 that contains
approximately 18,800 seats for basketball games, and is suitable for the
exhibition of basketball games and for other purposes (the “Arena”).



B.
New York Knicks, LLC owns and operates the professional basketball team known as
the New York Knicks (the “Team”) in the National Basketball Association (the
“NBA” or the “League”).



C.
Licensor wishes to grant the Knicks, on behalf of the Team, certain rights to
use specified parts of the Arena at specified times, and the Knicks desire to so
use the Arena at such times, upon the terms and conditions set forth in this
Agreement.

Now, therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS
[*****]
“Advertising” means, collectively, all advertising, sponsorship and promotional
activity, signage, messages and displays of every kind and nature at or
regarding the Arena, whether audio or visual and whether now existing or
developed in the future, including the following: (i) the right to name the
Arena or any portion thereof, including identifying such name on the Arena
concourses, the entrances to the Arena, premium seating areas or any other areas
at the Arena; (ii) permanent, non-permanent and transitory signage or
advertising displayed on permanent (e.g., fixed panel) or non permanent (e.g.,
rotating) advertising panels or on the interior or exterior of the Arena
(including Arena marquee boards and other exterior signage); (iii) advertising
appearing on fixtures or equipment (such as scoreboard advertising and canopy
advertising); (iv) audio or video public address advertising and message board
advertising; (iv) electronic insertion, fascia boards, liquid electronic
displays, ribbon boards and other forms of electronic signage (“LED Signage”);
(v) print and display advertising, including advertising on or in game programs,
schedules, tickets and yearbooks; (vii) promotional events or activities
sponsored by corporate


 



--------------------------------------------------------------------------------





partners; (viii) the exhibition and promotion of products and services at the
Arena (e.g., kiosks and special areas in the concourse); (ix) advertising worn
or carried by concessionaire personnel or other personnel engaged in the
operation of any Arena event; (x) advertising affixed to or included with cups,
napkins, utensils, plates or other similar items used to consume Concessions at
the Arena (“Concession Items”); (xi) advertising at concession areas; and (xii)
promotional or premium item give-aways.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person, or which is a director, officer,
employee, or partner (limited or general) of such specified Person, but with
respect to either Party specifically excluding the other Party and the other
Party’s publicly owned parent and such parent entity’s direct and indirect
subsidiaries. For the purpose of this definition, “control”, when used with
respect to any specified Person, means the power to direct or cause, directly or
indirectly, the direction of the management and policies of such Person whether
through the voting of securities, by contract or otherwise. The terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Agreement” has the meaning set forth in the preamble.
“Arena” has the meaning set forth in Recital A.
“Arena Agency Agreements” has the meaning set forth in Section 7.02(b).
“Attendance Based Allocation” has the meaning set forth in Schedule 6.01.
“Auditing Party” has the meaning set forth in Section 20.17.
“Books and Records” has the meaning set forth in Section 20.16.
“Casualty” shall mean any damage, destruction or other property casualty of any
kind or nature, ordinary or extraordinary, foreseen or unforeseen resulting from
any cause, including any Force Majeure event.
“Catering Services” and “Catering Gross Receipts” have the meanings set forth in
Schedule 6.01.
“Commencement Date” has the meaning set forth in Section 2.01.
“Common Areas” has the meaning set forth in Schedule 4.01.
“Concessions” means F&B Concessions, Team Merchandise sold or provided at the
Arena, and Non-Team Merchandise.
“Condemnation” means a taking by eminent domain, condemnation or appropriation
by any governmental authority or other Person with the power of eminent domain
for any public or private use or purpose.


2



--------------------------------------------------------------------------------





“Condemnation Award” means all sums, amounts or other compensation for the Arena
payable to the Knicks or Licensor as a result of or in connection with any
Condemnation.
“Convenience Fees” has the meaning set forth in Section 5.06(a).
“Contract Year” means, other than the Initial Contract Year, each period of the
Term from July 1 through the immediately following June 30.
“Courtside Advertising” has the meaning set forth in Section 7.01.
“Customer Data” has the meaning set forth in Section 10.03(a).
“Effective Date” has the meaning set forth in the preamble.
“Exclusivity Breach” has the meaning set forth in Section 17.01(e).
“Exhibition and Regular Season Home Games” means games played by the Team during
the exhibition season or regular season of the League where the Team (and not
the opposing team) has the right to designate the location of such game or which
is considered one of the Team’s home games by the League for purposes of League
Rules, standings or scheduling.
“F&B Concessions” and “F&B Concessions Gross Receipts” have the meanings set
forth in Schedule 6.01.
“Facility Ticket Fee” has the meaning set forth in Section 5.02(c).
“First Full Contract Year” means July 1, 2020 through June 30, 2021.
“Force Majeure” has the meaning set forth in Section 20.01.
“Game Day Services” has the meaning set forth in Section 9.02.
“General Services” has the meaning set forth in Section 9.01.
“Gross Receipts” has the meaning set forth in Schedule 6.01.
“Home Date” means each date on which a Home Game is scheduled.
“Home Games” means collectively, Exhibition and Regular Season Home Games and
Playoff Home Games.
“Initial Contract Year” means the period beginning on the Commencement Date
through June 30, 2020.
“Joint Sponsors” has the meaning set forth in Section 7.02(b).
“Knicks” has the meaning set forth in the preamble.
“Knicks Default” has the meaning set forth in Section 17.01.


3



--------------------------------------------------------------------------------





“Knicks Event” means Home Games and Other Knicks Events.
“Knicks Misuse” has the meaning set forth in Section 4.07.
“Knicks’ Personnel and Guests” means the personnel, guests and invitees of the
Knicks (including holders of tickets of admission to the Arena, holders of press
and media credentials, and visiting team personnel).
“League” has the meaning set forth in Recital B.
“League Rules” means (a) all of the mandates, rules, regulations, policies,
bulletins, directives, memoranda, resolutions and agreements of the NBA (or its
members generally), the other NBA Entities, their respective governing bodies
(including the NBA Board of Governors and the committees thereof), and the NBA
Commissioner generally applicable to members of the NBA and (b) all agreements
and arrangements to which the Knicks or the Team is (or after the date of this
Agreement may become) subject or by which the Knicks or the Team or their assets
are (or may become) bound with or in favor of any of the NBA Entities, including
without limitation the Transaction Agreement dated as of the date hereof, in
each case, as they presently exist or as they may, from time to time, be entered
into, created or amended, including the Constitution and By-Laws of the NBA, the
operations manual of the NBA, any collective bargaining agreement to which the
NBA is a party, trademark and other intellectual property license agreements and
all current and future television, radio, and other agreements involving the
broadcast of NBA games.
“License Fee” has the meaning set forth in Section 3.01.
“Licensor” has the meaning set forth in the preamble.
“Licensor Default” has the meaning set forth in Section 18.01.
“Licensor Promotion” has the meaning set forth in Section 10.01(a).
“Licensor Services” means, collectively, General Services and Game Day Services.
“Madison Club” has the meaning set forth in Section 5.03(d).
“Maximum Credit or Refund” has the meaning set forth in Section 15.02.
“MSG Sports” means MSG Sports, LLC, the parent company of the Knicks and the
Rangers.
“NBA” has the meaning set forth in Recital B.
“NBA Entities” means the NBA, NBA Properties, Inc., NBA Media Ventures, LLC, NBA
Development League Holdings, LLC, WNBA Holdings, LLC, any other entity formed
generally by the NBA members and each direct and indirect subsidiary of any of
the foregoing, and each of their respective successors and assigns.


4



--------------------------------------------------------------------------------





“Net Profits” has the meaning set forth in Schedule 6.01.
“No Fault Occurrence” has the meaning set forth in Section 18.03.
“Non-Auditing Party” has the meaning set forth in Section 20.17.
“Non-Team Merchandise” means all programs, other publications, and merchandise
other than Team Merchandise.
“Other Arena Event” has the meaning set forth in Section 4.04(c).
“Other Knicks Event” has the meaning set forth in Section 4.04(b).
“Party” or “Parties” has the meaning set forth in the preamble.
“Person” means any individual, corporation, company, voluntary association,
partnership, incorporated organization, trust, limited liability company, or any
other entity or organization.
“Playoff Home Games” means games played after the end of the League’s regular
season as part of its championship tournament, for which the Team must qualify
based on its regular season record, where the Team (and not the opposing team)
has the right to designate the location of such game or which is considered one
of the Team’s home games by the League for purposes of League Rules or
scheduling.
“Property Tax Exemption” has the meaning set forth in Section 16.01.
“Property Tax Exemption Agreement” has the meaning set forth in Section 16.01.
“Rangers” has the meaning set forth in Section 4.04(a).
“Rangers Games” has the meaning set forth in Section 4.04(a).
“Representatives” has the meaning set forth in Section 20.09.
“Standard” means, with respect to the applicable requirement, obligation or
matter, (a) in compliance with applicable law, (b) in compliance with League
Rules (including the NBA Arena Standards) and (c) at a first-class level equal
to or better than that at which NBA arenas in major U.S. markets are then
operated, maintained and improved for NBA games (in the case of improvements,
taking into reasonable consideration the age and location of the Arena and its
existing structural limitations), and in no event less than the highest standard
of quality and manner in which the Arena (i) was operated, maintained and
improved historically (post 2011-2013 transformation) with respect to Home Games
and (ii) will be operated, maintained and improved for Other Arena Events.
“Suite 200” has the meaning set forth in Section 5.03(h).
“Suites” shall mean the premium locations within the Arena currently designated
as “Event Level Suites,” “Madison Level Suites” and “Signature Level Suites” as
more specifically described in Schedule 4.01, and any replacement suites in
those locations.


5



--------------------------------------------------------------------------------





“Team” has the meaning set forth in Recital B.
“Team Areas” has the meaning set forth in Schedule 4.01.
“Team Merchandise” means merchandise (including programs and other publications)
that bears the Team’s name, logo(s), or other intellectual property relating to
the Team, or any other League intellectual property, including any merchandise
relating to or depicting (as the case may be) the League and/or any of its
teams, players, and/or events (e.g., the NBA All-Star Game, the NBA Playoffs,),
or the logo(s) of any of the foregoing.
“Team Merchandise Allocation” has the meaning set forth in Section 6.02(d).
“Term” has the meaning set forth in Section 2.01.
“The Loft” has the meaning set forth in Section 5.03(d).
“Ticket” or “Tickets” has the meaning set forth in Section 5.01.
“Ticket Agent” has the meaning set forth in Section 5.06(a).
“Ticket Agent Agreement” has the meaning set forth in Section 5.06(a).
“Untenantable Condition” means a condition of the Arena that occurs on account
of a Casualty or Condemnation and, as a result of which League Rules or
applicable law prohibit the playing of Home Games at the Arena or would entail
denial of access to or loss of a material portion of (i) the general seating
areas of the Arena or (ii) revenues of the Knicks derived from the Arena.
“VIP Club Services” has the meaning set forth in Section 9.03.
“VIP Clubs” has the meaning set forth in Section 9.03.
“Work Stoppage” has the meaning set forth in Section 15.01.
ARTICLE II

TERM
Section 2.01    Term; Commencement Date. The term of this Agreement shall
commence on April 17, 2020 (the “Commencement Date”) and, unless earlier
terminated in accordance with the terms of this Agreement, shall end on June 30,
2055 (the “Term”).
ARTICLE III
LICENSE FEE
Section 3.01    License Fee. The Knicks shall pay to Licensor a license fee,
without any right of offset, reduction or abatement (except as expressly
provided in this Agreement), as follows: (a) for the Initial Contract Year, a
prorated amount equal to $21,800,000 divided by forty-


6



--------------------------------------------------------------------------------





four (44), multiplied by the number of Exhibition and Regular Season Home games
scheduled to be played in the Arena in the Initial Contract Year; (b) for the
First Full Contract Year, $22,454,000; and (c) for each subsequent Contract
Year, 103% of the license fee for the immediately preceding Contract Year (the
“License Fee”).
Section 3.02    Payment of License Fee. For each Contract Year, the Knicks shall
pay the License Fee in twelve (12) equal installments on the first business day
of each month during the Contract Year, except that the License Fee for the
Initial Contract Year shall be paid in equal monthly installments on the first
business day of the month following the Commencement Date and the first business
day of each remaining month in the Initial Contract Year.
ARTICLE IV

USE OF ARENA
Section 4.01    Arena Areas. The Arena includes the areas identified on Schedule
4.01 attached hereto. The Parties shall regularly coordinate and discuss with
one another and accommodate the other’s reasonable requests for adjustment
thereto. The Parties acknowledge and agree that the precise locations, square
footage, appearance and amenities of the Common Areas and Team Areas set forth
therein shall be subject to change from time to time during the Term in
accordance with Section 4.05.
Section 4.02    Knicks Use. Licensor hereby grants to the Knicks and Knicks’
Personnel and Guests, and the Knicks hereby accept from Licensor, for itself and
the Knicks’ Personnel and Guests, a license to use the Arena as follows:
(a)    Common Areas and Team Areas. Subject to League Rules, on each Home Date,
beginning at approximately the earlier of 10:00 a.m. or three (3) hours prior to
the start of any Home Game, until two (2) hours after the completion of such
Home Game, the Knicks shall have the exclusive right and license to use the
Common Areas and the Team Areas for the purpose of playing of Home Games and
conducting related activities, and the presentation thereof by any and all
means, live and over radio and television and all other means of communication
now existing and hereafter developed, and such other uses expressly permitted in
this Agreement or as may be agreed to by the Parties. Notwithstanding the
foregoing start time, Licensor may schedule Other Arena Events (as defined
below) on Home Dates (each, a “Shared Date”) in accordance with Section 4.04(c);
provided that in no event shall the Knicks have exclusive access to the Common
Areas and Team Areas any later than approximately three (3) hours prior to the
start of any Home Game (or as otherwise required by League Rules). Licensor
shall reimburse the Knicks for any costs incurred by the Knicks solely as a
result of a Home Game occurring on a Shared Date (e.g., visiting team relocating
a shootaround). In addition, the Knicks shall have reasonable access, on a
non-exclusive basis, to the Common Areas and the Team Areas for purposes related
to the business or basketball operations of the Knicks at reasonable times on
days that are not Home Dates and during periods on Home Dates other than those
specified above (but in no case during ticketed Other Arena Events (as defined
in Section 4.04(c) below)), provided the Knicks’ use of the Common Areas may not
unreasonably interfere with any use by Licensor or authorized use by its other
licensees (including the Rangers).


7



--------------------------------------------------------------------------------





(b)    Access. All rights and licenses set forth in this Section 4.02 include in
favor of the Knicks and the Knicks’ Personnel and Guests (including holders of
tickets of admission to the Arena, holders of press and media credentials, and
visiting team personnel), subject to the Arena’s safety and security protocols
as provided in Section 4.06(b), (i) rights and licenses of entry, ingress and
egress over and across all applicable portions of the Arena, and (ii) the right
and license to bring onto the Arena (and to permit the Knicks’ Personnel and
Guests to bring into the Arena), and retain ownership and control of, items of
personal property and equipment.
(c)    Grant of License. This Agreement is intended to, and shall be construed
as, a grant of a license by Licensor to the Knicks and the Knicks’ Personnel and
Guests, and shall not operate to vest in the Knicks any ownership or leasehold
interest, or other real estate interest, in the Arena or the property of
Licensor, whether real or personal, tangible or intangible, or any use or
possessory rights other than those rights expressly granted by the license
hereunder (and then subject to and in accordance with all of the provisions of
this Agreement).
Section 4.03    Licensor’s Right of Entry. Notwithstanding the provisions of
Section 4.02, but subject to League Rules, Licensor and its agents and
representatives shall have the right to enter into and upon any and all parts of
the Arena, including the Team Areas and the Common Areas, as necessary for the
purpose of carrying out its obligations under this Agreement, to operate the
Arena, to perform necessary safety, security and maintenance activities and for
other purposes that do not unreasonably interfere with the Knicks’ rights
hereunder.
Section 4.04    Scheduling.
(a)    Team Games. The scheduling procedure for Home Games shall continue in a
manner consistent with past practice, subject to, and at all times in accordance
with, League Rules (including, without limitation, with respect to playoff
scheduling). It is understood between the Parties that Licensor is entering into
a simultaneous license with New York Rangers, LLC (the “Rangers”), on behalf of
the professional hockey team known as the New York Rangers, to host hockey games
(“Rangers Games”) in the Arena. The Parties will continue to cooperate with each
other in good faith recognizing that Licensor has obligations to the Rangers.
Consistent with past practice, Licensor will jointly coordinate with the League
and the National Hockey League in scheduling Home Games and Rangers Games. In
addition, each Party shall (i) use reasonable efforts to avoid material business
impacts on the other Party where such Party has the ability to do so and (ii)
reasonably cooperate and honor requests for changes to previously scheduled or
held dates. For the avoidance of doubt, in the event of any conflict between any
of the foregoing and League Rules, League Rules shall control and govern.
(b)    Other Knicks Events and Usage.
(i)    Subject to the terms of this subsection, the Knicks shall be entitled to
license the Arena without payment of an incremental license fee on up to two (2)
occasions per Contract Year, to present certain Team-related events other than
Home Games (e.g., open practices, try-outs; scrimmages; camps, clinics and youth
academies; marketing, promotion or other related purposes; press gatherings;
Knicks charity events (which may be ticketed); luncheons, meetings, parties
ticket sales events, season subscriber events and similar functions as mutually
agreed) (each, an “Other Knicks Event”). Dates


8



--------------------------------------------------------------------------------





for Other Knicks Events may be reserved no earlier than sixty (60) in advance of
the proposed event and such reservations shall be subject to any dates
previously booked by Licensor for Other Arena Events.
(ii)    The Knicks may use such Team Areas and Common Areas, and Licensor shall
provide such Licensor Services (for which Game-Day Services the Knicks shall pay
or reimburse Licensor as provided herein), as are reasonably requested by the
Knicks for such Other Knicks Events. Other Knicks Events shall be subject to any
other terms and conditions to be negotiated by the Parties. Unless the Parties
agree otherwise with respect to a particular event, all terms of this Agreement
applicable to Home Games will apply to Other Knicks Events.
(iii)    At the Knicks’ request, Licensor may, in its discretion, license the
Arena and/or other Licensor-owned venues (e.g., Beacon Theater, Radio City, Tao)
to the Knicks to the extent available and without payment of an incremental
license fee (the Knicks shall pay any expenses). Such events may be in addition
to Other Knicks Events.
(c)    Other Arena Events. Subject to Section 4.04(a), Licensor shall be
entitled to schedule Rangers Games, other sporting events, concerts, and any
other types of events in the Arena (each, an “Other Arena Event”), including,
for the avoidance of doubt, on the same day as a Home Game; provided that: (i)
no Other Arena Event shall relieve Licensor of its obligations hereunder,
including to deliver the Common Areas and Team Areas to the Knicks in the
condition required by ARTICLE IX by or before the times required in Section
4.02(a), (ii) no Other Arena Event shall be scheduled if it could reasonably be
expected to materially interfere with the presentation, use or operation of the
Arena for any previously scheduled Knicks Events (or the revenues derived by the
Knicks therefrom) , and (iii) [*****].
Section 4.05    Alterations.
(a)    Knicks Alterations.
(i)    During the Term, and subject to any existing union jurisdictional
arrangement relating to the Arena, the Knicks may make non-structural
alterations to the Team Areas, subject to Licensor’s approval thereof, which
approval shall not be unreasonably withheld, conditioned or delayed (it being
understood that Licensor may deny its approval if such alterations would
reasonably be expected to adversely impact in a material way Licensor or any
third party who regularly uses the space (e.g. the Rangers)). Licensor shall
reimburse the Knicks for the cost of such alterations to the extent necessary to
comply with its obligations under this Agreement, provided that any such cost
must be preapproved in writing by Licensor, which approval shall not be
unreasonably withheld, conditioned or delayed. To the extent those alterations
are not necessary for Licensor to comply with its obligations under this
Agreement, those alterations shall be made at the Knicks’ sole cost and expense.
(ii)    During the Term, the Knicks may also request that Licensor make
alterations to the Team Areas or Common Areas. Licensor shall make those
alterations to the extent necessary to comply with its obligations under this
Agreement, at Licensor’s


9



--------------------------------------------------------------------------------





sole cost and expense. To the extent those alterations are not necessary for
Licensor to comply with its obligations under this Agreement, those alterations
shall be subject to the approval of Licensor, such approval not to be
unreasonably withheld, conditioned or delayed, and shall be made at the Knicks’
sole cost and expense (subject to the Knicks’ approval of Licensor’s plans and
costs); it being understood that Licensor may deny its approval if such
alterations would reasonably be expected to adversely impact in a material way
Licensor or any third party who regularly uses the space (e.g. the Rangers).
(b)    Licensor Alterations.
(i)    Licensor shall have the right to make alterations or other changes to the
Arena, in its sole discretion and at its sole cost and expense; provided that
Licensor shall be required to obtain the prior written consent (not to be
unreasonably withheld, conditioned or delayed) of the Knicks to the extent that
any such alterations or changes could reasonably be expected to impact the
Knicks’ rights or obligations hereunder, or the presentation, set-up, use or
operation of the Arena for any Knicks Event.
(ii)    Without limiting ARTICLE IX, Licensor shall be responsible for making
alterations, upgrades, modifications and improvements to the Arena (and the
components thereof) at Licensor’s sole cost and expense (subject to Section
4.05(c)), as may be required from time to time in order to maintain the Arena in
accordance with the Standard.
(iii)    Alterations intended to generate additional premium seating revenues
for both Licensor and the Knicks shall be governed by the terms of Section 5.04.
(c)     Alterations Pursuant to League Rules. Notwithstanding anything to the
contrary contained in this Agreement, any alterations, upgrades, modifications
or improvements to the Arena that are made solely to comply with any new or
amended League Rules that are enacted after the Commencement Date shall be made
at the Knicks’ sole expense.
(d)    The Parties shall cooperate in good faith to agree on the plans and
specifications for alterations made under Sections 4.05(a) - (c) and the time
period during which such alterations are expected to be made. All such
alterations shall (i) be made by Licensor or its contractors (except for
alterations made pursuant to Section 4.05(a)(i)), (ii) comply with all
applicable laws, ordinances, orders, regulations and League Rules, (iii) be
completed in a good and workmanlike manner, using new materials or their
equivalent, without unreasonable delay, (iv) not interfere with gameplay in
accordance with League Rules and (v) not materially interfere with the
presentation, set-up, use or operation of the Arena for any Knicks Event (or the
revenues derived by the Knicks therefrom), without the Knicks’ prior written
approval.
Section 4.06    Manner of the Knicks’ Use. At all times during the Term:
(a)    The Knicks shall use the Arena in accordance with all League Rules and
applicable laws, ordinances, and regulations. Licensor shall operate the Arena
in accordance with all League Rules, applicable laws, ordinances, and
regulations. [*****].


10



--------------------------------------------------------------------------------





(b)    The Knicks and their guests, invitees, patrons, and designees shall be
subject to any reasonable and nondiscriminatory rules and regulations and
security procedures that Licensor imposes on the use of the Arena, so long as
the same (i) are not inconsistent with the other provisions of this Agreement
(including Licensor’s requirement to maintain and operate the Arena in
accordance with the Standard) or League Rules, and (ii) are uniformly applied to
all other occupants and users of the Arena except to the extent necessitated by
differing particular event types.
(c)    Each Party shall, at any time and from time to time, upon not less than
ten (10) days prior written request from the other Party, execute, acknowledge
and deliver to the requesting Party, in a form reasonably satisfactory to the
requesting Party and, if applicable, its existing or prospective direct or
indirect lender or purchaser, a written estoppel statement certifying, (i) that
this Agreement is unmodified and in full force and effect (or, if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications), (ii) if true (or, if not entirely true, listing any
exceptions), that the requesting Party is not in default hereunder, (iii) the
date to which the License Fee and other charges have been paid in advance, if
any, and (iv) such other accurate certifications as may reasonably be required
by the requesting Party or its existing or prospective direct or indirect lender
or purchaser, and agreeing to give copies to the requesting Party’s existing or
prospective direct or indirect lender or purchaser of all material notices by
the stating Party to the requesting Party, and agreeing to afford the requesting
Party’s existing or prospective direct or indirect lender or purchaser an
opportunity to cure any default of the stating Party within the applicable cure
period afforded to the requesting Party hereunder. It is intended that any such
statement delivered pursuant to this subsection may be relied upon by any
prospective direct or indirect lender to or purchaser of the Knicks or of the
Arena and their respective successors and assigns.
Section 4.07    Knicks Misuse. The Knicks shall promptly reimburse Licensor for
costs of cleaning, repairs or replacements, net of insurance proceeds received
under Article XIV, necessitated by (a) uses by the Knicks not permitted under
this Agreement, or (b) grossly negligent, reckless or willful acts of the Knicks
or visiting NBA teams for Knicks Events that cause such damage (collectively,
“Knicks Misuse”).
Section 4.08    Surrender. Upon the expiration of the Term or earlier
termination of this Agreement, the Knicks shall promptly vacate the Arena under
the direction of and in the manner reasonably approved by Licensor, and shall
surrender all of its keys, access cards, and other credentials and access items
for the Arena to Licensor, and shall inform Licensor of all combinations on all
of its locks, safes, and vaults, if any, in the Arena. Without limiting the
foregoing, the Knicks shall not remove any alterations, improvements, or other
property (other than personal property not affixed or attached to the Arena or
any elements thereof) from the Arena unless permitted to do so by Licensor, and
the Knicks shall promptly reimburse Licensor for the cost of repairing any
damage caused by such removal. Any personal property of the Knicks which remains
in the Arena after the expiration of the Term or earlier termination of this
Agreement may, at the option of Licensor, be deemed to have been abandoned, and,
in Licensor’s sole discretion, (a) may be retained by Licensor as its property,
(b) shall be disposed of by the Knicks at the request of Licensor, or (c) may be
disposed of by Licensor.


11



--------------------------------------------------------------------------------





ARTICLE V

TICKETS, SUITES AND CLUBS
Section 5.01    Prices. As between Licensor and the Knicks, (a) the Knicks shall
have sole discretion to control the manifest and determine the prices and fees
(subject to Section 5.06(a)) for all tickets and other indicia authorizing
admission (each a “Ticket”) for general admission seating, standing room and
other general admission spectator positions in the Arena for all Knicks Events,
and (b) except as provided below, Licensor shall have sole discretion to control
the manifest and determine the license fees to be paid for the Suites, The Loft,
the Madison Club and similar premium spaces developed in accordance with Section
5.03 and Section 5.04 during the Term. There shall be no limit on the number of
complimentary Tickets the Knicks may issue.
Section 5.02    Ticket Revenues.
(a)    Ticket Sales. The Knicks shall have the exclusive right to sell and
resell all Tickets and retain all revenues from all Ticket sales and resales,
including the Facility Ticket Fee (as defined in Section 5.02(c)), the Knicks’
share of any Convenience Fee (as defined in Section 5.06(a)), and any personal
seat licenses the Knicks may elect to sell, provided, that the Knicks right to
sell personal seat licenses shall be limited to Knicks Events only (and no Other
Arena Events) and provided further, that any “form” agreement for the sale or
licensing of personal seat licenses shall be subject to Licensor’s prior
approval, not to be unreasonably withheld, conditioned or delayed and the Knicks
shall not make any material alterations to such form agreement that adversely
impact Licensor without Licensor’s prior written approval, not to be
unreasonably withheld, conditioned or delayed.
(b)    Loaded-Value Tickets. To the extent that the Knicks offer a ticket
product where the ticketholder is entitled to gratis Concessions in addition to
seating to a Home Game, Licensor shall provide such Concessions and the Knicks
shall remit to Licensor the actual retail value of any Concessions redeemed by
each such ticketholder, which revenue will be included in Team Merchandise
revenue (to the extent that the sale/redemption relates to Team Merchandise) or
F&B Concessions Gross Receipts, as applicable. To the extent that the
sale/redemption relates to Non-Team Merchandise, Licensor shall retain all such
redeemed amounts. For purposes of clarity, any revenue associated with
loaded-value tickets that is not redeemed for Concessions shall remain the
property of the Knicks.
(c)    Facility Ticket Fee. [*****] shall charge to all initial Home Game Ticket
purchasers a per-Ticket facility fee (the “Facility Ticket Fee”), in an amount
determined from time to time by Licensor following consultation with the Knicks.
[*****].
Section 5.03    Suites; Madison Club; The Loft
(a)    Suites. Subject to other provisions of this Section 5.03, Licensor shall
have the exclusive right to license Suites to third parties for all or a portion
of Knicks Events and Other Arena Events and collect license fees for the
privilege of using the Suites and related amenities. Licensor shall be
responsible for all costs of licensing, operating, servicing and maintaining the
Suites in accordance with the Standard. Revenues generated from the licensing of
Suites shall be


12



--------------------------------------------------------------------------------





allocated as set forth in Section 5.03(b). All of the terms and conditions of
such licenses and appurtenant Arena admission tickets and other rights and
obligations related to the occupancy of Suites, shall be governed by separate
agreements (each, a “Suite Agreement”) entered into between Licensor and the
licensees of Suites. Licensor’s “form” Suite Agreements shall be subject to the
prior written approval of the Knicks (not to be unreasonably withheld,
conditioned or delayed) and Licensor shall not make any material alterations to
the form Suite Agreements or any executed Suite Agreement that adversely impact
the Knicks without the Knicks’ prior written approval, not to be unreasonably
withheld, conditioned or delayed.
(b)    Suites Revenue.
(i)    All-Event Suites. For Suites licensed for all or substantially all Arena
events including Home Games (other than certain major Other Arena Events,
including All-Star Games, awards shows, major college championship events,
etc.), including those sold on a half-share, quarter-share or other fractional
portion basis, the Knicks shall receive [*****]% of all revenues collected or
received by Licensor from the sale of such Suites (the “Knicks Suites Revenue
Share”), net of contracted catering credits (if any), taxes and credit card
fees, and Licensor shall retain the remaining amounts, except as provided in
Section 5.03(g) and 6.01(a) ([*****]). In the event of a No Fault Occurrence,
the Knicks Suites Revenue Share shall be increased to [*****]%.
(ii)    Team-Only and Single Game Suites. The Knicks shall receive all revenues
collected or received by Licensor from the sale of Suites licensed only for
individual or packages of Home Games and/or other Knicks Events, net of the
retail value of food and beverage packages included in the license fee
(“Included F&B Packages”), contracted catering credits (if any), taxes and
credit card fees, less a Licensor commission of [*****]% of such net revenue
(provided that, in the event of a No Fault Occurrence, the Parties will agree on
an appropriate reduction to such commission to account for any reduction in the
additional amount that would have been payable to the Knicks under the last
sentence of Section 5.03(b)(i) if all Suites were sold for all Arena events).
(iii)    Custom Team and Non-Team Suite Packages. For customized Suite packages
(i.e., a pre-determined mix of events that include Knicks Events and Other Arena
Events), revenues shall be proportionally allocated to each event included in
such package based on the then-applicable rate card for the included events. The
Knicks shall receive all revenues collected or received by Licensor attributable
to the Knicks Events included in such package, net of Included F&B Packages,
contracted catering credits (if any), taxes and credit card fees, to the extent
used during Knicks Events, less a Licensor commission of [*****]% of such net
revenue as so allocated (provided that, in the event of a No Fault Occurrence,
the Parties will agree on an appropriate reduction to such commission to account
for any reduction in the additional amount that would have been payable to the
Knicks under the last sentence of Section 5.03(b)(i) if all Suites were sold for
all Arena events).
(iv)    Suite Passes for Knicks Events. Notwithstanding the foregoing, all
revenues from the sale or license of passes for incremental admission to Suites
for Knicks Events (commonly known as “suite passes”), net of taxes and credit
card fees, shall be


13



--------------------------------------------------------------------------------





retained by the Knicks. The parties shall agree on the terms and pricing of such
suite passes, which shall be sold by Licensor.
(v)    Catering Credits. Any contracted catering credits or Included F&B
Packages granted to a Suite licensee as part of a Suite license shall be
included in Catering Gross Receipts as and to the extent used during Knicks
Events. Any contracted catering credits or Included F&B Packages granted to a
Suite licensee as part of a (x) single-game or Team-only package or (y)
customized Suite package including Knicks Events and Other Arena Events (as
described in Section 5.03(b)(iii)) shall be subject to the prior written
approval of the Knicks, such approval not to be unreasonably withheld,
conditioned or delayed. With respect to any contracted catering credits or
Included F&B Packages granted to a Suite licensee as part of any suite package
containing a mix of Team and non-Team events, Licensor shall ensure that such
contracted catering credits or Included F&B Packages have the same terms and
conditions, at the Suite licensee’s discretion, at both Knicks Events and Other
Arena Events.
(c)    Suite 16. The Knicks acknowledge that Suite 16 on the tenth floor of the
Arena is currently licensed to the TAO Group, in which Licensor’s parent company
has a majority ownership interest. The Knicks agree that notwithstanding
Licensor’s ownership interest in the TAO Group, the Knicks’ share of the license
revenue for this suite shall be calculated based on the fees paid or payable to
Licensor by the TAO Group, and not with respect to any membership or other
revenue or income generated by the TAO Group, provided that such fees are
established and maintained on an arms-length basis (it being acknowledged that
the fee payable by the TAO Group to Licensor for the twelve-month period ended
June 30, 2019 is arms-length for purposes of this Section 5.03(c)).
(d)    The Madison Club and The Loft.
(i)    Certain clients will pay Licensor membership fees that entitle them to
access (a) the 170-seat defined hospitality and seating space on the west side
of the Arena currently known as the “Madison Club” during all Home Games and all
Rangers Games, boxing, tennis, and NCAA college basketball events at the Arena
(the “Madison Club”); and/or (b) the 48-seat defined hospitality and seating
space on the east side of the Arena currently known as “The Loft at Madison
Square Garden” during all Arena events including Home Games (other than certain
major Other Arena Events, including All-Star Games, awards shows, major college
championship events, etc.) (“The Loft”). Licensor shall not sell more than 170
or 48 tickets of admission or memberships to the Madison Club or The Loft,
respectively, for any Knicks Events without the prior written consent of the
Knicks, not to be unreasonably withheld, conditioned or delayed.
(ii)    Licensor shall be responsible for selling and servicing Madison Club and
Loft memberships and operating, maintaining and servicing the Madison Club and
The Loft in accordance with the Standard. The Knicks shall receive [*****]% of
all revenues collected or received by Licensor from the sale of memberships to
the Madison Club and The Loft, net of taxes and credit card fees (the “Knicks
Hospitality Share”). The Knicks shall reimburse Licensor for (a) the direct cost
of providing complimentary food and beverage, and (b) the cost of other direct
event variable labor (e.g., concierge, coat check,


14



--------------------------------------------------------------------------------





etc.), other than labor related to Concessions that are sold, attributable to
the Madison Club and The Loft for Home Games, in each case under (a) and (b),
which costs shall be consistent for all events and on a basis as determined in
consultation with the Knicks. Schedule 5.03(d) sets forth the staffing levels
for the Madison Club and The Loft as of the 2019-20 Season (which takes into
account the services provided for the Madison Club and The Loft as of the
2019-20 Season). For all Home Games and similar (based on factors including
expected attendance) Other Arena Events, Licensor shall maintain substantially
similar levels of service and staffing (as set forth on Schedule 5.03(d)),
provided that the Parties shall regularly coordinate and discuss with one
another the appropriate levels of service and staffing and accommodate the
other’s reasonable requests for adjustment thereto. In the event of a No Fault
Occurrence, the Knicks Hospitality Share shall be increased to [*****]%.
(i)    To the extent that Licensor sells specialized packages that are different
from those referenced in Sections 5.03(d)(i)-(ii) above, the parties shall
coordinate and agree on appropriate pricing, revenue share and/or commissions.
To the extent that Licensor provides members of the Madison Club and/or The Loft
with limited amount of gratis Concessions (e.g., through a loaded ticket)
(“Gratis Concessions”), the Parties shall coordinate and mutually agree on
appropriate terms, costs and revenue allocations for such Gratis Concessions.
(ii)    All of the terms and conditions of the sale of such memberships shall be
governed by separate agreements (the “Hospitality Agreements”) entered into
between Licensor and the members of the Madison Club and The Loft.  Licensor’s
“form” Hospitality Agreements shall be subject to the prior written approval of
the Knicks (not to be unreasonably withheld, conditioned or delayed) and
Licensor shall not make any alterations to such form Hospitality Agreement or
any executed Hospitality Agreement that materially adversely impact the Knicks
without the Knicks’ prior written approval, not to be unreasonably delayed or
withheld.
(e)    Sales by the Knicks. Licensor may from time to time authorize the Knicks
to attempt to license or sell on Licensor’s behalf the Suites or memberships
referred to in this Section 5.03. For purposes of clarity, the Parties agree
that the revenue sharing referred to in this Section 5.03 shall apply whether
the license or sale is consummated by Licensor, Knicks or MSG Sports’ employees;
provided that, if the license or sale is of Team-only or single game Suites (as
described in Section 5.03(b)(ii)) or custom Team and non-Team Suite packages (as
described in Section 5.03(b)(iii)) and is consummated by the Knicks or MSG
Sports, Licensor’s commission on such license or sale shall be [*****]% of the
applicable net revenue.
(f)    Settlement. Licensor shall remit to the Knicks on a monthly basis a cash
payment equal to the Knicks’ share of revenues collected or received for the
Suites, the Madison Club, The Loft (and any similar premium spaces developed
during the Term in accordance with Section 5.04 ), in each case, in accordance
with Section 9.06. To the extent that Licensor receives value in kind as payment
for the sale of licenses or memberships to the Suites, the Madison Club or The
Lofts, Licensor shall pay to the Knicks an amount based on the rate card value
of such license or membership (e.g., if Licensor receives value in kind as full
payment for an all-Event Suite, Licensor shall pay the Knicks the Knicks
Hospitality Share of the rate card value of such


15



--------------------------------------------------------------------------------





Suite license). Licensor shall be responsible for the payment of all taxes and
credit card fees with respect to all sales made by Licensor or its agents
pursuant to this Agreement.
(a)    Complimentary Suites and Usage.
(i)    The Knicks shall have the exclusive right to use without payment of a fee
or other consideration one (1) Event Level Suite and associated tickets for each
Knicks Event. Such suite shall be what is currently designated Event Level Suite
20, or another Event Level Suite as designated by Licensor, subject to Team’s
approval, not to be unreasonably withheld, conditioned or delayed.
(ii)    The Knicks may not license to third parties the Suite or associated
tickets referred to in subsection (i), provided that it may request Licensor to
attempt to license or sell such Suite or associated tickets for a particular
Home Game or Home Games and/or Other Knicks Events. Any resulting revenue, net
of Included F&B Packages, contracted catering credits (if any), taxes and credit
card fees, will be shared by Licensor and the Knicks as if it were a single-game
suite license pursuant to Section 5.03(b)(ii). Licensor may use or license such
Suite or associated tickets for Other Arena Events without payment to the Knicks
of the revenue share otherwise attributable to the license of Suites set forth
in Section 5.03(b).
(iii)    Upon request by the Knicks, and subject to availability, Licensor shall
make available, at no cost, one (1) Madison-level or Signature-level Suite on a
Home Game by Home Game basis solely for use by visiting team owners and
executives and their guests.
(iv)    Licensor shall have the right to use one (1) Event Level Suite for all
Knicks Events and Other Arena Events without payment to the Knicks of the
revenue share otherwise attributable to the license of Suites set forth in
Section 5.03(b). Notwithstanding the foregoing, to the extent Licensor decides
to license such Event Level Suite in whole or in part to a third party and
receives a license fee therefor, the Knicks shall receive their applicable
revenue share (if any) as provided in Section 5.03(b). Such suite shall be the
Suite currently designated Event Level Suite 19, or another Event Level Suite as
designated by Licensor, subject to Team’s approval, not to be unreasonably
withheld, conditioned or delayed.
(v)    Unsold Suite, Madison Club and Loft Inventory. Suites and associated
tickets related to the Suites, the Madison Club and the Loft that are not
licensed or sold for Home Games may be used by Licensor for prospecting for
Suite, Madison Club and Loft licensees. Additional unsold Suite, Madison Club
and Loft inventory may be used to provide for complimentary attendance by
employees of the Knicks, Licensor and their respective Affiliates or for other
business relationships in accordance with each company’s complimentary ticket
program. The Parties shall mutually determine how to allocate unsold suite
inventory between the Parties, provided, that if the Parties cannot agree,
[*****] of such inventory shall be available to the Knicks for such purposes and
[*****] of such inventory shall be retained by Licensor for such purposes. In no
event may the unused Suites or associated tickets related to Suites, Madison
Club or Loft allocated under


16



--------------------------------------------------------------------------------





this Section 5.03(g)(v) be licensed or sold by either Party, without the consent
of the other Party (not to be unreasonably withheld, conditioned or delayed), in
which case the Knicks shall receive their applicable revenue share as provided
in Sections 5.03(b) or 5.03(d).
(b)    Suite 200. Licensor shall maintain the executive lounge currently
designated “Suite 200” (or a private hospitality area of substantially similar
size offering substantially similar amenities, in the same or a different
location in the Arena) for the use of senior executives and their invited guests
(“Suite 200”). The Knicks shall have access to Suite 200 during Home Games in a
manner consistent with past practice and shall bear or reimburse Licensor for
all out-of-pocket costs associated with operating Suite 200 for Home Games. Any
annual increase to the aggregate costs charged to the Knicks for operating Suite
200 shall not exceed [*****]% without the Knicks prior written approval, not to
be unreasonably withheld, conditioned or delayed. The Knicks agree that senior
executives of Licensor and their invited guests shall have complimentary access
to Suite 200 during Home Games on the same basis as senior executives of the
Knicks and their invited guests.
Section 5.04    Future Ticket and Premium Products.
(a)    Licensor, after consultation with and receipt of prior written approval
from the Knicks, such approval not to be unreasonably withheld, conditioned or
delayed, may develop new seating products where the ticket purchaser has the
option to purchase seats for multiple event types (e.g., Home Games and Other
Arena Events). If the Knicks approve such new seating products, the Knicks shall
provide the required ticket inventory, and Licensor shall provide applicable
amenities, at prices and other economic terms and splits to be negotiated and
agreed upon by the Parties.
(b)    Licensor, after consultation with and receipt of prior written approval
from the Knicks, such approval not to be unreasonably withheld, conditioned or
delayed, may develop new suites and/or seating products (e.g., new or altered
premium spaces) where amenities additional to admission are provided to the
ticket purchaser, licensor or member. If the Knicks approve such new seating
products, allocation of capital and operating expenses, revenues and obligations
shall be determined in a manner to be agreed upon.
Section 5.05    Box Office; Ticket Printing; In-Arena Ticket Sales.
(a)    Box Office Operations. If Licensor generally operates a box office
(including will call support) for Other Arena Events, Licensor will also operate
a box office (including will call support) during reasonable business hours, and
for all Knicks Events commencing at the earlier of (i) noon and (ii) the opening
of the Arena doors for the applicable Knicks Events and ending no earlier than
the commencement of the third quarter of the Knicks Events, and shall provide
substantially equivalent service and staffing, with respect to the sale of
tickets for Home Games and Other Knicks Events to Other Arena Events all in a
manner consistent with past practice, provided that the Parties shall regularly
coordinate and discuss with one another the appropriate levels of service and
staffing and accommodate the other’s reasonable requests for adjustment thereto.
At the Knicks’ request, Licensor shall share with the Knicks all Customer Data
(as defined in Section 10.03) relating to the Knicks generated through box
office operations.


17



--------------------------------------------------------------------------------





(b)    Full and Partial Season Ticket Packages. If requested by the Knicks and
for so long as Licensor is generally printing tickets for Other Arena Events,
Licensor shall coordinate, at the Knicks’ reasonable direction, cost and
expense, the printing of Tickets for full and partial season packages. The
Knicks shall sell, invoice and collect all revenues from such Ticket packages in
its sole discretion. The Knicks shall be responsible for all credit card fees
and other similar charges in connection with the sale of such Tickets. The
Knicks shall develop any and all creative content to be included on such Tickets
printed by Licensor at the Knicks’ request.
(c)    Group Ticket Packages. If requested by the Knicks and for so long as
Licensor is generally printing tickets for Other Arena Events, Licensor shall
coordinate, at the Knicks’ reasonable direction, cost and expense, the printing
of Tickets for group packages. The Knicks shall sell, invoice and collect all
revenues from such Ticket packages in its sole discretion. The Knicks shall be
responsible for all credit card fees and other similar charges in connection
with the sale of such Tickets. The Knicks shall develop any and all creative
content to be included on such Tickets printed by Licensor at the Knicks’
request.
(d)    In-Arena Ticket Sales. During Knicks Events, the Knicks shall be
permitted to have tables and kiosks on the concourse for the sole purpose of
selling season (including partial) ticket and group ticket packages for the
Knicks and its Affiliates. The placement of such tables and kiosks shall be
reasonably determined by Licensor consistent with past practice.
Section 5.06    Ticket Agent.
(a)    Ticket Agent Agreements. The Knicks shall be required to utilize and
comply with the current primary and secondary ticket provider agreement(s) with
Licensor’s ticket agent (the “Ticket Agent”), and any amendment, modification or
replacement of the same in accordance with Section 5.06(b), (the “Ticket Agent
Agreements”) for applicable Ticket transactions for Home Games and any Other
Knicks Events to which tickets are sold. It is understood that a portion of any
upfront or annual fees received by Licensor from the Ticket Agent during the
Term shall be allocated to the Knicks on a pro rata basis on equitable terms
(e.g., based on projected ticket sales for the businesses covered by the Ticket
Agent Agreements). [*****].
(b)    Amended or Replacement Ticket Agent Agreements. Licensor shall have the
right to negotiate and administer any amendments to the current Ticket Agent
Agreements or any replacement ticket provider agreement with a third party,
provided that, (i) any portion of such amendment or replacement agreement that
relates to the Knicks or Knicks Events or (ii) any renewal or extension of the
current Ticket Agent Agreements or any replacement ticket provider agreement, in
each case, shall be subject to the prior written approval of the Knicks. If the
Knicks do not grant such approval, the Knicks may enter into its own ticket
provider agreement(s), provided that the Knicks or such other ticket provider
shall pay all costs needed to implement such other ticketing systems at the
Arena.
(c)    Access to Systems and Data. Licensor shall use commercially reasonable
efforts to (i) include in its Ticket Agent Agreements an obligation to provide
the Knicks with substantially similar access to relevant information about the
Knicks’ customers and sales activity that resides in the Ticket Agent’s database
and other system components as is provided under Licensor’s current agreement
with Ticketmaster; (ii) enforce such obligation on behalf of the


18



--------------------------------------------------------------------------------





Knicks at the Knicks’ expense and (iii) enforce any other terms of any Ticket
Agent Agreements that affect the Knicks at the Knicks’ expense; it being
understood that, with respect to any agreements where the Knicks are an express
party or a third party beneficiary, Licensor shall have no obligations under
clauses (ii) or (iii), above.
Section 5.07    Ticket Settlement Process. Licensor shall (with respect to box
office sales), and shall cause Ticket Agent to, remit to the Knicks all amounts
collected in connection with the sale of Tickets on a weekly basis, together
with an itemized statement indicating the number and price of each Ticket sold
and related fees collected.
Section 5.08    Access to Tickets
(a)    Complimentary Licensor Tickets for Home Games. Licensor shall be afforded
access to a pool of complimentary tickets for Home Games throughout the Term, on
the following terms:
(i)    The pool shall include [*****], or other sections as the Parties may
otherwise agree, it being understood that the Parties shall regularly coordinate
and discuss with one another and accommodate the other’s reasonable requests for
adjustment to the number and location of the “additional” complimentary tickets
described in clause (y).
(ii)    Complimentary tickets may be used by Licensor for its and its
Affiliates’ employees or other business purposes but may not be resold. If such
complimentary tickets will not be used, such tickets may be sold by the Knicks
and the Knicks may retain all revenue therefrom.
(b)    Pools of Tickets for Purchase. In addition, the Knicks shall be afforded
access to purchase tickets from a pool of tickets for Other Arena Events and
Licensor shall be afforded access to purchase tickets from a pool of tickets for
Home Games, in each case subject to availability. Such tickets may be used by
the Knicks or Licensor (as applicable) for their Affiliates, employees or other
business purposes but may not be resold. Each ticket pool shall also be subject
to such other procedures, restraints and limitations as determined by the Party
offering access. In both cases, the Parties shall regularly coordinate and
discuss with one another and accommodate the other’s reasonable requests for
adjustment to the number and location of the tickets in the pool.
Section 5.09    Credentials and Passes. The Knicks may issue a reasonable number
of passes to photo, press and media, staff, visiting teams, performers (e.g.,
dance teams and halftime performers), League personnel and any other Person,
pursuant to the directions of the Knicks from time to time, permitting such
selected persons free access to the Arena for Knicks Events and to specified
areas of the Arena normally closed to the public; provided, however, any such
issuance is in accordance with League Rules, including, without limitation, the
then-prevailing NBA Arena Security Standards (including, as of the Commencement
Date, Section V(A) therein) and Licensor’s Arena safety and security protocols.
Section 5.10    Admission to Arena. Licensor shall not grant any spectator
admission to the Arena for any Knicks Event unless such spectator has acquired
and displays a Ticket or other indicia of admission (e.g., a press or related
pass) to such Knicks Event issued by Licensor or the Knicks (or, if applicable,
the League) in accordance with this Agreement.


19



--------------------------------------------------------------------------------





ARTICLE VI

CONCESSIONS
Section 6.01    F&B Concessions and Catering
(a)    Licensor shall have the exclusive right and obligation to operate and
manage the sale of F&B Concessions and Catering Services during all Knicks
Events in a manner reasonably calculated to maximize profits but subject to
providing a positive customer experience in accordance with the Standard and
subject to Schedule 6.01. The Knicks shall receive [*****]% of the Net Profits
(as defined in Schedule 6.01) from the sale of F&B Concessions and Catering
Services attributable to Knicks Events (the “Knicks F&B Concessions and Catering
Share”). To the extent Licensor directly manages and conducts the sale of such
F&B Concessions and Catering Services, such sales shall be provided in
accordance with Schedule 6.01. In the event of a No Fault Occurrence, the Knicks
F&B Concessions and Catering Share shall be increased to [*****]%.
(b)    In the event Licensor retains a third party to provide F&B Concessions
and/or Catering Services or enters into a lease, license or operating agreement
for food and beverage space, in each case, in accordance with Section 6.04 the
Knicks shall receive [*****]% of all amounts received by Licensor (including any
annual payments, up-front payments, advances, back-end payments, earn-outs,
guarantees, allowances, rebates, refunds, discounts or any other payments or
revenues retained by Licensor or its Affiliate) attributable to Knicks Events
from any such arrangement or agreement (the “Third Party F&B Share”); provided
that, with respect to amounts received that cannot be specifically traced to a
Knicks Event as opposed to an Other Arena Event, Licensor shall reasonably and
fairly estimate the portion of the total amount that is attributable to Knicks
Events (which estimate shall be subject to the review and approval of the
Knicks, not to be unreasonably withheld, conditioned or delayed) and shall remit
to the Knicks the Third Party F&B Share of the portion of such amount. In the
event of a No Fault Occurrence, the Third Party F&B Share shall be increased to
[*****]%.
Section 6.02    Team Merchandise.
(a)    Licensor shall have the exclusive right and obligation, at its sole cost
and expense, to operate and manage the sale of Team Merchandise at the Arena
(excluding collectibles and game-used items) in a manner reasonably calculated
to maximize revenues, but subject to providing a positive customer experience in
accordance with the Standard. Schedule 6.02 sets forth the service and staffing
for the sale of Team Merchandise for Regular Season Home Games as of the 2019-20
Season. Licensor shall maintain at least substantially similar levels of service
and staffing for all Home Games provided that the Parties shall regularly
coordinate and discuss with one another the appropriate levels of service and
staffing and accommodate the other’s reasonable requests for adjustment thereto.
Notwithstanding anything herein to the contrary, as between the Parties, the
Knicks shall have the exclusive right to sell and control the sale of Team
Merchandise online and anywhere else (other than at the Arena) and retain all
revenue therefrom.
(b)    The Knicks shall source, purchase and own all Team Merchandise it
designates for sale at the Arena and consign it to Licensor for sale. Licensor
shall be responsible
for reasonable storage and inventory control for Team Merchandise. The Knicks
shall set the pricing of Team Merchandise. Licensor, at its sole cost, shall
offer and sell Team Merchandise, and provide appropriate sales staff and
supervision, at points of sale in existing and replacement in-Arena stores and
other locations designated or approved by the Knicks (such approval not to be
unreasonably withheld, conditioned or delayed), on Home Dates and at other times
pursuant to Section 6.02(d).
(c)    Licensor shall retain [*****]% of revenues, net of taxes and credit card
fees, collected by Licensor from the sale of Team Merchandise sold at the Arena
by or on behalf of Licensor and remit the remainder to the Knicks, provided that
the Knicks shall retain all revenue from any collectibles or game-used items
received pursuant to any third-party agreement (e.g., Fanatics). Licensor shall
be responsible for the payment of all taxes and credit card fees with respect to
all such sales.
(d)    Licensor shall dedicate to Team Merchandise designated by the Knicks a
minimum of [*****]% of the display space designated by Licensor in consultation
with the Knicks (the “Team Merchandise Allocation”) in the Madison Square Garden
Store located in Chase Square and other subsequent stores located within the
Arena that do not require an individual to have a ticket to access such store.
It is understood and agreed that the Knicks and the Rangers (to the extent that
they remain affiliated entities) may allocate display space to each other on an
event-by-event and day-by-day basis; for the avoidance of doubt, Licensor shall
not have access to more than [*****]% of the display space in the Madison Square
Garden Store, except as provided in subsection (e), below.
(e)    Licensor and the Knicks agree that no Team Merchandise shall be required
to be offered in such stores (or elsewhere in the Arena) while the Arena is
being used for Other Arena Events.
(f)    The Parties shall regularly coordinate and discuss with one another the
appropriate relative levels and locations of display space and accommodate the
other’s reasonable requests for adjustment thereto.
Section 6.03    Non-Team Merchandise. Subject to Section 6.02, Licensor shall
have the exclusive right to control the operation and sale of Non-Team
Merchandise at the Arena at any time. Licensor shall retain all revenue from the
sale of all Non-Team Merchandise. Licensor may use up to [*****]% of the display
space in concourses and other ticketed areas during Home Games for the sale of
Non-Team Merchandise, provided that such merchandise and the locations in which
it is displayed and sold shall require the approval of the Knicks, not to be
unreasonably withheld, conditioned or delayed. The Parties shall regularly
coordinate and discuss with one another the appropriate relative levels and
locations of display space and accommodate the other’s reasonable requests for
adjustment thereto.
Section 6.04    Third-Party Contracts. Licensor shall have the right to enter
into a contract or contracts with one or more third parties pursuant to which
such third parties shall conduct and manage the sale of some or all Concessions
and/or Catering Services, provided that Licensor shall be required to obtain the
prior written approval of the Knicks, not to be unreasonably withheld,
conditioned or delayed, for service providers that (i) do not or will not
provide similar
services during Other Arena Events or (ii) will conduct or manage the sale of a
majority of F&B Concessions or Team Merchandise. Notwithstanding the foregoing,
Licensor shall reasonably consult with the Knicks regarding the terms of any
proposed agreement with any third party that shall conduct or manage the sale of
a majority of F&B Concessions or Team Merchandise.
Section 6.05    Operation on a Fair Basis; Standard of Service. Licensor shall
operate, or contract with a third party for the operation of, Concessions and/or
Catering Services on a basis that is fair to both Licensor and the Knicks and
equivalent for Knicks Events and Other Arena Events. The quality of the service
provided for Knicks Events shall be consistent with the Standard.
Section 6.06    Settlement. Licensor shall, or shall cause any third party
conducting and managing the sale of Concessions and/or Catering Services to,
remit to the Knicks all amounts from the sale of Concessions and/or Catering
Services that the Knicks are entitled to under this ARTICLE VI in accordance
with Section 9.06.  
ARTICLE VII

SIGNAGE AND SPONSORSHIPS


Section 7.01    Definitions.
“Arena Game Shared Sponsorship Assets” means Advertising (including digital and
fixed signage) visible or audible inside the Arena during Home Games and Other
Arena Events, but expressly excluding Team Sponsorship Assets and Arena Naming
Rights, which includes, without limitation, (a) bridge signage and entitlements,
(b) vomitorium signage, (c) GardenVision underbelly and other fixed signage and
Advertising on fixtures and equipment, (d) Advertising at concession areas and
on Concession Items, (e) Advertising worn or carried by concessionaire personnel
or other personnel engaged in the operation of Arena events and (f) naming
rights and other entitlements of the lobby, concourses, suite levels, clubs and
all other spaces in the Arena. For avoidance of doubt, Arena Game Shared
Sponsorship Assets shall not include any Advertising (i) outside of the building
entrances to the Arena (e.g., marquee spots or signage, outdoor digital board
Advertising, breezeway signage or banners, Arena rooftop signage, etc.) which is
not visible or audible inside the Arena bowl and sold to be visible or audible
by seated Arena patrons, which Licensor shall have the exclusive right to sell
and retain all revenue from or (ii) that is a Team Sponsorship Asset, which the
Knicks shall have the exclusive right to sell and retain all revenue from in
accordance with Section 7.02, whether or not such Advertising may also be
visible or audible inside the Arena during Other Arena Events.
“Arena Naming Rights” means the right of a sponsor to have its brand integrated
into the name of the Arena, e.g., the “[*****] Madison Square Garden”.
“Courtside Advertising” means electronic, virtual, and static Advertising and
other signage displayed at Knicks Events that appears inside the Arena spectator
bowl on: (a) seat back sleeves and other signage within the teams’ bench areas
(e.g., sports drink-branded coolers, cups, squeeze bottles, and towels); (b) the
basketball playing floor (both “in-bounds” and “out-of-bounds” surface areas);
(c) the basketball stanchions; (d) the backboard; (e) the backboard spine
and base; (f) any moving or movable items (e.g., an indoor blimp/drone, t-shirt
machines); (g) the scorer’s, press, or other tables immediately surrounding the
basketball playing floor (e.g., courtside and baseline signage devices); (h)
entitlement of “Celebrity Row”; (i) team bench kickplates; (j) presentation of
the “Seventh Avenue Squad” and Knicks City Dancers (or other pep squad); (k)
seat back sleeves in stands that are present for Home Games or Other Knicks
Events only; and (l) any other equipment, fixtures and items used by the Knicks
in the vicinity of the basketball playing floor not already covered in the
definition of Team Sponsorship Assets (but excluding any Arena Game Shared
Sponsorship Assets).
“In-Bowl Variable Advertising” means Advertising and other visual signage
appearing on, and other audio airing through or in connection with, (a) in-Arena
electronic scoreboards, telescreens and any other message boards, (b) in-Arena
LED Signage, (c) any part of the Arena spectator bowl through projection
technology, augmented reality and/or virtual reality, and (d) Arena audio or
visual public address Advertising.
“Non-Team Sponsorship Assets” means Advertising controlled by Licensor to the
extent that it creates no direct association with the Team, other than Team
Sponsorship Assets, Arena Naming Rights and Arena Game Shared Sponsorship
Assets.
“Sponsorship Sales and Service Representation Agreement” means the agreement
between Licensor’s affiliate, MSG Entertainment Group, LLC (“MSGE”) and the
Knicks’ parent entity, Knicks Holding, LLC (“Knicks Holding”), entered into
approximately contemporaneously herewith, whereby Knicks Holding authorizes MSGE
to enter into sponsorship agreements that include Team Sponsorship Assets.
“Team Sponsorship Allocation Agreement” means the agreement between MSGE and MSG
Sports, entered into approximately contemporaneously herewith, whereby MSG
Sports agrees to deliver certain Team Sponsorship Assets in connection with
certain current sponsorship agreements, and MSGE agrees to allocate and pay to
Knicks Holding certain amounts with respect to such agreements.
“Team Sponsorship Assets” means, with respect to the Knicks or Knicks Events
only (in each case, including within three (3) hours before, during and within
two (2) hours after each Knicks Event), (a) Courtside Advertising; (b) In-Bowl
Variable Advertising; (c) Advertising on Team programs, schedules, yearbooks and
tickets; (d) GardenVision underbelly and other fixed signage and Advertising on
fixtures and equipment; (e) Advertising relating to the player introduction
tunnel (connecting locker room area to court); (f) Advertising relating to Team
game day contests and promotions (e.g., bobblehead night, hat night, etc.); (g)
Advertising that has been sold specifically with respect to only the Team (e.g.,
temporary Arena bowl stair signage present only for Knicks Events); (h)
concourse activations; (i) Advertising relating to the Team and Knicks Event
visiting team player locker rooms, training rooms and interview rooms; (j) the
exhibition and promotion of products and services at the Arena (e.g., kiosks and
special areas in the concourse) during Knicks Events or on any date in which a
Knicks Event is scheduled to the extent pertaining to any Knicks Event (but
excluding food and beverage and merchandise otherwise covered by this
Agreement); (k) promotional or premium item give-aways at Knicks Events; (l)
such other Advertising and sponsorship assets as currently exist or may later be
developed that are Team- or Knicks Event-specific; and (m) for the avoidance of
doubt, all other advertising,
sponsorship and promotional activities relating to the Team that is not related
to the Arena (including advertising on Team uniforms, broadcasts, websites,
mobile application and social media platforms).
Section 7.02    Team Sponsorship Assets
(a)    Subject to subsections (b)-(c) of this Section 7.02, the Knicks shall
have the exclusive right to sell and retain all revenue from, and shall be
responsible for all direct out of pocket costs and expenses related to, the
operation and sale of Team Sponsorship Assets, including the right to enter into
category-exclusive sponsorship agreements with respect to Team Sponsorship
Assets. Notwithstanding the foregoing, Licensor shall have the right to (i)
alter digital signage platforms at any time (e.g., elimination of LED ring) at
Licensor’s sole cost and expense, subject to reasonable advance consultation
with the Knicks and provided that if such alterations would eliminate or
materially alter any Team Sponsorship Assets contained in any agreement under
which the Knicks provide or are committed to provide Team Sponsorship Assets as
of the date of such alteration, Licensor will provide to the Knicks a
replacement asset of equal or greater value (A) reasonably acceptable to the
Knicks and (B) if such replacement is not permitted under such agreement,
acceptable to the sponsor party to such agreement, and (ii) (x) approve, in its
sole discretion, any permanent affixed signage in the Arena by the Knicks or (y)
approve, such approval not to be unreasonably withheld, conditioned or delayed,
any temporary affixed signage by the Knicks on [*****] (clauses (1), (2) and (3)
collectively, the “Restricted Signage Areas”); provided that (A) [*****] and (B)
[*****]. For the avoidance of doubt, any concourse, lobby or similar activations
shall be subject to Sections 4.06(a) and 4.06(b). Licensor shall provide and
maintain the in-Arena signage, assets and other elements associated with Team
Sponsorship Assets (to the extent in the control of Licensor) in accordance with
the Standard.
(b)    The Parties acknowledge and agree that their rights and obligations under
this Section 7.02 shall be subject and subordinate to the Sponsorship Sales and
Service Representation Agreement and the Team Sponsorship Allocation Agreement
(collectively, the “Arena Agency Agreements”), as of the Effective Date and
throughout the respective terms of such agreements. Pursuant to such Arena
Agency Agreements, the Knicks shall be (i) required to provide Team Sponsorship
Assets inventory committed to, and to comply with promotional category
exclusivities granted to, certain Licensor sponsors (“Joint Sponsors”) in
accordance with such Joint Sponsors’ respective agreements (each a “Joint
Sponsorship Agreement”) with Licensor and (ii) entitled to certain allocations
of revenue received by Licensor pursuant to such agreements; each of (i) and
(ii) as set forth in more detail in the Team Sponsorship Allocation Agreement.
(c)    Subject to League Rules, the name and logo of any Arena Naming Rights
partner or “Marquee”-level sponsor shall be exhibited on Team’s home playing
surface near Team’s mid-court logo at the Arena (with [*****]% of the allocable
revenue therefrom delivered to the Knicks).
(d)    The Parties shall meet and confer regularly (contemplated to be no less
frequently than once per calendar quarter) to discuss in good faith
opportunities to maximize the collective value of their sponsorships by
combining the sales of Team Sponsorship Assets, Arena Game Shared Sponsorship
Assets and/or Non-Team Sponsorship Assets.
(e)    Notwithstanding anything to the contrary contained herein, in no event
shall the Knicks cover or interfere with any Arena Game Sponsorship Assets with
any temporary, virtual or any other type of signage. Notwithstanding anything to
the contrary contained herein, in no event shall Licensor cover or interfere
with any Team Sponsorship Assets with any temporary, virtual or any other type
of signage.
Section 7.03    Arena Game Shared Sponsorship Assets
Licensor shall have the exclusive right to sell all Arena Game Shared
Sponsorship Assets, provided that Licensor shall not, without the Knicks’ prior
written approval, (a) enter into any agreement that includes any Team
Sponsorship Assets or (b) enter into any agreement or modify any arena inventory
or signage existing as of the date hereof if such agreement or modification
would reasonably be expected to (i) cause a breach under any agreement that
includes Team Sponsorship Assets, (ii) eliminate, or substantially impair (i.e.
effectively eliminate all or most of the value of) any physical Team Sponsorship
Assets inventory in the Arena or (iii) limit or restrict the Knicks’ ability to
include Team Sponsorship Assets in any exclusive or non-exclusive advertising or
sponsorship agreements, in each case under clauses (i), (ii) or (iii), unless
Licensor provides to the Knicks a replacement asset of equal or greater value
(A) reasonably acceptable to the Knicks and (B) if such replacement is not
permitted under such agreement, acceptable to the sponsor party to such
agreement. The Knicks shall not enter into any agreement (and has not as of the
Effective Date) that contains Arena Game Shared Sponsorship Assets or would
cause a breach under any agreement that includes Arena Game Shared Sponsorship
Assets without Licensor’s prior written approval. The Knicks shall be entitled
to [*****]% of net revenue from the sale of Arena Game Shared Sponsorship Assets
(the “Knicks Arena Game Shared Sponsorships Share”), i.e., gross revenue
therefrom less any of the following paid by Licensor: taxes and applicable fees;
and actual out-of-pocket costs for signage fabrication, installation and removal
costs; provided that, if (a) an Arena Game Shared Sponsorship Asset is not
visible, audible or otherwise present during substantially all Other Arena
Events, (b) an Arena Game Shared Sponsorship Asset is not visible, audible or
otherwise present for a similar length of time during Other Arena Events and
Knicks Events, or (c) such Arena Game Shared Sponsorship Assets does not include
substantially all Knicks Events, then, in each instance, the revenues shall be
proportionally allocated to each event included in such agreement, in a
reasonable manner and as mutually agreed by Licensor and the Knicks, and the
Knicks shall receive the appropriate proportional amount of revenues
attributable to the Knicks Events (e.g., treatment of the JP Morgan Club, as
currently operated). In the event of a No Fault Occurrence, the Knicks Arena
Game Shared Sponsorships Share shall be increased to [*****]% (and in the case
of any proportional allocation of revenues pursuant to the proviso in the
foregoing sentence, the Parties will agree on an appropriate increase in favor
of the Knicks to such allocation).
Section 7.04    Non-Team Sponsorship Assets
(a)    The Knicks shall have no rights whatsoever with respect to Non-Team
Sponsorship Assets.
Section 7.05    Arena Naming Rights
(a)     The Knicks shall be entitled to [*****]% of revenue from the sale of any
Arena Naming Rights, excluding any amounts already allocable to the Knicks
pursuant to the terms of this Agreement or otherwise.
Section 7.06    Other Revenue
(a)    The Parties shall discuss in good faith the allocation of other
Advertising income, revenues and fees derived from operations at the Arena that
are not otherwise provided herein, to the extent attributable to Knicks Events.
Section 7.07    Signage and Sponsorship Settlement Process
Licensor shall remit to the Knicks a cash payment equal to all amounts collected
or received from the sale of Arena Game Shared Sponsorship Assets and Arena
Naming Rights that the Knicks are entitled to under this ARTICLE VII in
accordance with Section 9.06.
ARTICLE VIII

BROADCASTING
Section 8.01    Broadcast Rights and Facilities.
(a)    As between the Parties, the Knicks shall own and control all rights with
respect to the broadcasts and telecasts of each Knicks Event by any means
whatsoever (including, without limitation, radio; over the air, pay-per-view,
and basic and pay cable television; and streaming and other forms of electronic
and digital media now known or hereafter created) (the “Broadcast Rights”) and
shall retain all revenues in connection with such Broadcast Rights. Subject to
League Rules, the Knicks may not authorize or purport to authorize their media
rightsholder to include in telecasts or broadcasts of Home Games any “virtual
signage” in the Restricted Signage Areas without the prior written consent of
Licensor, which consent shall not be unreasonably withheld, conditioned or
delayed. For the avoidance of doubt, the foregoing sentence shall not apply to
any League telecasts or broadcasts (including, without limitation, any national
and international telecasts or broadcasts) or any visiting team telecasts or
broadcasts, with respect to which the Knicks and Licensor each reserve all
rights.
(b)    Licensor shall ensure that the press areas, broadcast areas, playing
surfaces, Team Areas and Common Areas continue to be wired or otherwise equipped
throughout the Term for the production of such broadcasts and telecasts in
accordance with League Rules.
(c)    Licensor shall cooperate with the Knicks and provide access for the
producers of such broadcasts and telecasts to such truck loading docks, camera
positions, and other Arena facilities reasonably required for the production of
such broadcasts and telecasts in accordance with League Rules, at the Knicks’ or
its broadcaster’s expense. Subject to League Rules, Licensor shall cooperate
with and provide access for broadcast and telecast producers acting on behalf of
all other duly authorized parties (e.g., opposing teams and the NBA) at such
games.
(d)     Notwithstanding the foregoing, Licensor retains the right to assign and
reassign facilities, locations and spaces for the conduct of broadcasting in a
manner consistent with League Rules; provided that Licensor will consult with
the Knicks prior to any proposed changes to the locations and spaces for the
conduct of broadcasting during Home Games. For example, and without limiting the
previous sentence, Licensor is not obligated to continue to provide the
courtside studio, or the studio facilities on the bridge level, in their current
locations.
Section 8.02    Broadcast Renovations. At the Knicks’ written request, Licensor
shall make such alterations to the Arena’s broadcast facilities and equipment as
are reasonably necessary to comply with League Rules, and any broadcast
agreements between the Knicks and/or the League and a broadcaster, provided that
the Knicks shall be responsible for any upfront and continuing costs related to
such alterations.
ARTICLE IX
LICENSOR SERVICES
Section 9.01    General Services. During the Term, Licensor, at its sole cost
and expense (except as otherwise expressly provided herein), shall provide the
following services, to and for the benefit of the Knicks (and the Arena
generally), each in accordance with the Standard (“General Services”), provided
that the Parties shall regularly coordinate and discuss with one another the
appropriate levels and quality of staffing, equipment and service and
accommodate the other’s reasonable requests for adjustment thereto .
(a)    Heating, ventilation, and air-conditioning.
(b)    Subject to unavailability due to causes beyond Licensor’s reasonable
control, utilities, including electricity, gas, steam, chilled water, hot and
cold water, lighting, sewer, Wi-Fi (or comparable data delivery pipeline or
service) service accessible to Knicks employees and patrons during Knicks
Events, telephone and intercommunications equipment, elevators, and escalators.
(c)    Lighting equipment and apparatus, including as may be required by League
Rules.
(d)    Maintenance and repair of the Arena and all of its components in
compliance with all applicable governmental laws, ordinances, and regulations
and in clean and good condition, subject to ordinary wear and tear, subject to
the Knicks’ obligation to pay for maintenance and repairs necessitated by Knicks
Misuse.
(e)    Twenty-four (24) hour per day, year-round protection and security of the
Arena and all its facilities (including Team Areas), and all property of the
Knicks and Knicks personnel located in the Arena.
(f)    Reasonable grounds maintenance and snow and ice removal, including, but
not limited to, keeping sidewalks and other areas immediately surrounding the
Arena in compliance with all applicable governmental laws, ordinances, and
regulations and reasonably free of snow, ice, debris, dirt, litter, and trash.
(g)    Box office services in accordance with Section 5.05(a).
(h)    Repair and maintenance, in each case, in accordance with League Rules, of
the playing surfaces and related equipment (including the court, baskets and
basket stanchions), and all back-up equipment and to the Knicks’ reasonable
satisfaction in accordance with League Rules, all such costs to be borne or
reimbursed by the Knicks, except to the extent repair or replacement is
necessitated by the negligence of Licensor or its agents or other parties
permitted by Licensor to use the foregoing (e.g., college teams using basketball
court), or required by League Rules.
(i)    All other services and functions needed to operate, repair and maintain
the Arena in accordance with the Standard, including pest control and obtaining
and maintaining all necessary licenses and permits.
(j)    Without limiting any of the foregoing, Licensor shall operate, maintain
and improve the Arena in accordance with the Standard at all times throughout
the Term.
Section 9.02    Game Day Services. In addition to the General Services provided
pursuant to Section 9.01, Licensor shall provide to and for the benefit of the
Knicks, the following day-of-game services on the dates of all Knicks Events,
each in accordance with the Standard (“Game Day Services”), for which the Knicks
shall reimburse Licensor’s actual out-of-pocket operating cost (except as
otherwise provided in this Agreement (e.g., operation of Suites, Advertising,
Concessions and General Services)) without markup or overhead, as the same may
be adjusted pursuant to Section 9.04:
(a)    Set-up of playing surfaces for the Knicks’ use on Home Dates (and for
Other Knicks Events), by or before the time required in ‎Section 4.02(a), in
accordance with League Rules, and subject to the Knicks’ reasonable
satisfaction.
(b)    Operating in house broadcast production facilities in the Arena in
accordance with Article VIII (currently known as “GardenVision”) at a level
consistent with past practice, it being understood that the Knicks maintain
exclusive rights and remain responsible for providing the direction and
production of all game presentation elements.
(c)    Operating the Arena during and cleaning up the Arena after, Home Games
and Other Knicks Events, including the following event-specific personnel and
their successors in name or function: security personnel, building security
personnel, street patrol personnel (including supervisors), paid NYPD detail,
anti-bomb canines and handlers, ushers, ticket takers, concourse “Directors,”
elevator operators, restroom attendants, event office administrators, guest
experience representatives, guest service supervisors, security supervisors,
concourse supervisors, concourse managers, laborers/utility workers, carpenters,
electricians, custodial porters, telecommunications technicians, spotlight
operators and stagehands (as required based on the production elements for such
Home Game or Other Knicks Event), and other necessary labor and third-party
services, including overnight labor and supervisors, medical and emergency
services staff or contractors and rubbish removal, all in a manner consistent
with past practice, but not including game officials, referees, or timekeepers.
The Knicks shall only be responsible for the
costs relating to the foregoing personnel to the extent allocable to Home Games
or Other Knicks Events.
(d)    If requested by the Knicks, Game Day box office personnel incremental to
the staffing provided as General Services pursuant to Section 9.01(g) in a
manner consistent with past practice.
(e)    Any additional services reasonably requested by the Knicks in writing and
approved by Licensor, which approval shall not be unreasonably withheld,
conditioned or delayed.
(f)    With respect to all Game Day Services, all costs charged to the Knicks
shall be nondiscriminatory and consistent with rates incurred by Licensor for
all other events at the Arena.
Section 9.03    Delta Club and JP Morgan Club. During Knicks Events, the Knicks
shall be permitted to provide certain ticketholders (subject to physical
capacity constraints) with access to (a) the club currently known as the Delta
Sky 360 Club and (b) the club currently known as the JP Morgan Club
(collectively, the “VIP Clubs”). Ticketholders who have access to the VIP Clubs
shall be entitled to a certain amount of complimentary food and beverage. The
Knicks shall have the sole discretion in determining the price charged to
ticketholders for access to, as well as the menu offered in, the VIP Clubs, and
shall retain all revenues therefrom. Licensor shall operate the VIP Clubs in
accordance with the Standard (the “VIP Club Services”), for which the Knicks
shall reimburse Licensor’s actual cost, without markup or overhead, attributable
to such Knicks Events.
Section 9.04    Staffing Levels for Certain Services
(a)    Schedule 9.04 sets forth the staffing levels for Game Day Services, VIP
Club Services and Suite 200 for Home Games as of the 2019-20 Season. Licensor
shall maintain substantially similar levels of staffing for all Home Games,
provided that the Parties shall regularly coordinate and discuss with one
another the appropriate levels of staffing and accommodate the other’s
reasonable requests for adjustment thereto. Licensor shall be responsible for
retaining, managing and supervising all personnel in Licensor’s provision of the
General Services, Game Day Services VIP Club Services and Suite 200. Licensor
shall use reasonable efforts to accommodate the Knicks reasonable requests with
respect to the provision of all Game Day Services.
(b)    Licensor shall not do or fail to do anything that will result in or will
cause the Arena not being reasonably fit or otherwise available for use for Home
Games in accordance with the League Rules as and when required to enable the
Knicks to comply with its obligations under this Agreement.
Section 9.05    Budgeting and Estimates.
(a)    Following reasonable consultation with the Knicks, Licensor shall provide
the Knicks with reasonably detailed annual estimates of revenues and expenses by
month and Home Game (the “Annual Budget”) related to Game Day Services, VIP Club
Services, Suite 200 and any other revenues to be recouped and expenses to be
paid by the Knicks under this Agreement (such costs and expenses, collectively,
the “Knicks Costs”). The Annual Budget shall be provided
at such times as may be reasonably required by the Knicks in accordance with the
Knicks’ reasonable budgeting and forecasting processes. Upon receipt of the
Annual Budget, the Knicks shall have a period of fifteen (15) days to review
each estimate and forecast, and identify any objections it has to the Annual
Budget. The Knicks and Licensor will then negotiate for a period of fifteen (15)
days regarding any disagreements in respect of the Annual Budget. Subject to
Section 9.05(b) below, if the Knicks and Licensor are unable to agree with
respect to a particular cost within an Annual Budget within such period, the
corresponding line item from the most recent approved Annual Budget will control
with respect to such line item until such time, if any, that the Knicks and
Licensor agree on such proposed line item; provided, that: (1) if such line item
in the Annual Budget did not appear in the corresponding most recent approved
Annual Budget, then Licensor shall not be entitled to payment or reimbursement
for expenses in such line item and Licensor shall have no obligation to provide
such product or service until the proposed line item is approved by the Knicks
(not to be unreasonably withheld, conditioned or delayed); and (2) if such line
item appeared in the prior Annual Budget, then Licensor shall be entitled to
payment or reimbursement in an amount not to exceed the applicable line item of
the prior approved Annual Budget multiplied by 104 %. The Annual Budget for the
2019-20 Contract Year is attached hereto.
(b)    [*****].
(c)    The Knicks Costs shall be consistent with the costs incurred for Other
Arena Events, it being understood that costs will differ based on the nature and
need of the events and circumstances outside of the reasonable control of
Licensor (e.g., Force Majeure). The amount payable by the Knicks to Licensor for
Game Day Services and VIP Club Services shall be determined on a monthly basis
in accordance with Section 9.06. The Knicks’ consent shall be required for any
deviation from the approved Annual Budget and, without such approval, the Knicks
shall not be responsible for any costs or expenses in excess of such line items
in the approved Annual Budget.
Section 9.06    Settlement.
(a)    Not later than the fifteenth (15th) day of each calendar month, Licensor
shall provide the Knicks a report (“Monthly Report”) calculating (i) each item
of revenue (including any deductions therefrom) that is shared with or allocated
or payable to the Knicks in accordance with this Agreement with respect to the
immediately preceding calendar month and (ii) each item of cost or expense
incurred by Licensor during the immediately preceding calendar month for which
Licensor is entitled to payment or reimbursement (in whole or in part) from the
Knicks in accordance with this Agreement (clauses (i) and (ii) collectively, the
“Applicable Amounts”). Each Monthly Report shall include a reasonable amount of
detail describing each of the Applicable Amounts and copies of ledgers, invoices
or other reasonable evidence of each of the Applicable Amounts. Each Monthly
Report delivered by Licensor to the Knicks shall set forth for each Joint
Sponsorship Agreement during such Monthly Period, (x) the Revenues under such
Joint Sponsorship Agreement allocated to the Knicks, on the one hand, and
Licensor, on the other hand and (y) the Team entitlements (including Team
Sponsorship Assets, Tickets, ticket banks, etc. provided to such Joint Sponsor)
and Arena entitlements (including Non-Team Sponsorship Assets, Arena Game Shared
Sponsorship Assets, Suites, etc. provided to such Joint Sponsor) contributed and
their respective rate card values or fair market value (as applicable) under
such Joint Sponsorship Agreement. Licensor shall pay the Knicks the net amount
payable under each
Monthly Report on or prior to the fifteenth (15th) day of each calendar month
(i.e., the date in which the related Monthly Report is required to be provided
to the Knicks).
(b)    Notwithstanding payment of the net amount under a Monthly Report, the
Knicks may reasonably request additional information regarding such Monthly
Report and the Licensor agrees to provide such additional information. The
Knicks may dispute any amount in any Monthly Report, except for the License Fee
and the percentage of the Knicks’ Tax Share (e.g., 50%). The Parties shall
promptly confer to resolve any such areas of disagreement, and each Party shall
be entitled to refer any disagreement that cannot be resolved to the Accounting
Firm in accordance with Section 9.06(c). Notwithstanding the foregoing, the
acceptance of a Monthly Report (or any portion thereof) and the payment of any
amounts in accordance therewith shall be without prejudice to the Knicks’ rights
to subsequently dispute any Applicable Amounts (including pursuant to Section
9.06(c) and Section 20.17). Licensor shall pay the Knicks any disputed amounts
that it is determined to owe in a Monthly Report within five (5) business days
after the dispute is resolved by the Parties or by the Accounting Firm in
accordance with Section 9.06(c).
(c)    Notwithstanding Section 20.06, in the event of a dispute between the
Parties with respect to the determination of any Applicable Amounts, the Parties
shall refer such disputed matters set forth in Sections 9.06(a) and 9.06(b) to a
mutually agreed upon national independent accounting firm (the “Accounting
Firm”), and the Parties shall cooperate with the Accounting Firm to enable such
Accounting Firm to resolve the dispute as promptly as practicable. The
Accounting Firm shall address only those items in dispute and may not assign a
value greater than the greatest value for such item claimed by either Party or
smaller than the smallest value for such item claimed by either Party. In the
absence of manifest error, the resolution of disputed items by the Accounting
Firm shall constitute an arbitral award that is final, binding and
non-appealable. The costs and expenses of the Accounting Firm incurred pursuant
to this Section 9.06 shall be borne by the Knicks, on the one hand, and the
Licensor, on the other hand, in proportion to the allocation by the Accounting
Firm of the net dollar amount of disputed matters, such that the prevailing
party (or parties) pay a lesser proportion (or none, as applicable) of such
costs and expenses.  
(d)    Licensor will use commercially reasonable efforts to maximize any
revenues that are contractually payable to the Knicks hereunder, including using
commercially reasonable efforts to collect such revenues. Notwithstanding
anything herein to the contrary, if any revenue payable to a Party by an
Affiliate of such Party is subject to sharing with the other Party hereunder
(including, for example, pursuant to Section 5.03(c)), such revenue shall be
deemed “collected” by the Party to whom it is payable on the earlier of (i) the
date on which such revenue is actually collected and (ii) the date on which such
revenue is payable pursuant to the terms of the applicable contract or other
arrangement.
Section 9.07    Provision of Licensor Services.
(a)    Licensor shall have the right to delegate, subcontract, or sublicense to
a third party, including Licensor’s Affiliates, the provision of Licensor
Services and no such delegation, subcontract or sublicense shall relieve
Licensor of any of its obligations hereunder; provided that, Licensor shall be
required to obtain consent of the Knicks (not to be unreasonably withheld,
conditioned or delayed) in connection with the delegation, subcontracting, or
sublicensing of
Licensor Services to any third party service providers that (i) do not or will
not provide similar services during Other Arena Events or (ii) will provide,
conduct or manage the majority of a particular material Licensor Service.
Subject to the preceding sentence, Licensor shall make the final decision
regarding the selection of any such third party.
(b)    Licensor shall make reasonable efforts to minimize interference with the
Knicks’ use of the Arena, and in no event shall Licensor materially interfere
with the Knicks’ ability to conduct or broadcast Knicks Events or materially
reduce or interfere with the Knicks’ permitted use of the Arena or ingress
thereto or egress therefrom, subject to Licensor’s Arena safety and security
protocols in accordance with Section 4.06(b).
(c)    For clarity, as between Licensor and the Knicks, the Knicks shall have
the right to fully control all Home Game entertainment and basketball operations
(including scoreboard and audio operations), with assistance from Licensor’s
production staff through the applicable General Services and/or Game Day
Services.
ARTICLE X

PROMOTION; TRADEMARKS; DATA OWNERSHIP
Section 10.01    Promotional Outlets
(a)    [*****].
(b)    [*****].
(c)    [*****].
(d)    At the commencement of the Term, Licensor’s use of the Knicks’ in-game
and broadcast promotional outlets set forth in subparagraphs (a) and (b), and
the Knicks’ use of the Licensor promotional outlets set forth in subparagraph
(c), shall each be generally consistent with the allocations set forth on
Schedule 10.01, provided that the Parties shall regularly coordinate and discuss
with one another their desired promotional efforts, inventory availability and
needs and shall accommodate the other’s reasonable requests for adjustment to
the number and type of assets (including newly-developed assets) to which the
other shall have access, and the manner in which they are used. It is understood
and agreed that, to the extent that they remain affiliated entities, the Knicks
and the Rangers may share the promotional assets granted to them pursuant to
their respective license agreements with Licensor.
Section 10.02    Trademark Licenses.
(a)    The Knicks hereby grant to Licensor for the Term non-exclusive
royalty-free licenses by the Knicks and Team of all intellectual property owned
or licensed by the Knicks or the Team, including but not limited to images,
likenesses, service marks, tradenames and trademarks, for the exclusive purposes
of promoting the Arena as the home arena of the Team, operating the Arena and
providing the Licensor Services. Licensor’s use of such licenses shall be in
accordance with and subject to League Rules and subject to the Knicks prior
written approval. Licensor shall not have any right to sublicense, or seek or
receive any payments from third parties
specifically for the use of, the Knicks’ intellectual property, except in
accordance with ARTICLE VII, it being understood that Licensor may exercise the
right to promote the Arena as the home arena of the Team in places and in a
manner that may also incorporate in an incidental manner promotion of Licensor’s
marketing partners and sponsors (including, without limitation, use in
connection with the Knicks’ intellectual property any overall Arena marketing
partner(s) “lock-up logo” or naming rights, sponsored Licensor web pages and
upcoming events promotions, etc.).
(b)    The Knicks shall be permitted to reference the Arena as their home venue
on all material promoting the Team and ticket sales (and the Ticket Agent). In
connection therewith, Licensor and its Affiliates hereby grant to the Knicks a
non-exclusive royalty-free license to use the trademarks “MADISON SQUARE
GARDEN,” “MSG,” “THE WORLD’S MOST FAMOUS ARENA” and related logos solely for
such promotional purposes. The Knicks’ use of such licenses shall be subject to
the Licensor’s prior written approval, not to be unreasonably withheld,
conditioned or delayed. The Knicks shall not have any right to sublicense, or
seek or receive any payments from third parties specifically for the use of,
Licensor’s intellectual property.
Section 10.03    Customer Data[*****]:
(a)    [*****].
(b)    [*****].
(c)    [*****].
(d)    Data Use and Sharing. Each Party shall, to the fullest extent permitted
by law, share their owned Customer Data with the other Party for use by the
other Party and their affiliates, subject to the prior approval in each case by
the Customer Data-owning Party, such approval not to be unreasonably withheld or
delayed, provided, that any sale, licensing or disclosure to a third party of
Customer Data owned by the other Party is subject to the prior written consent
of the Customer Data-owning Party in their sole discretion. Each Party shall use
commercially reasonable efforts to ensure that all Customer Data is collected in
such a manner that it may be shared with the other Party under this Section
10.03 and applicable law. For purposes of clarity, the Party that is the owner
of Customer Data pursuant to this Section 10.03 or otherwise may use such data
for any and all purposes, including the sale, licensing or disclosure of such
data to third parties.
(e)    Confidentiality and Data Protection. The Parties agree to establish
appropriate safeguards to protect the confidentiality of shared Customer Data
and to prevent unauthorized use or access. Specifically, each Party shall
implement and maintain an information security management policy with standards
that are no less rigorous than accepted industry practices, comply with all
applicable laws to protect the Customer Data from unauthorized access,
destruction, use, modification, or disclosure, as well as comply with the
provisions of this Agreement. At a minimum, each Party shall implement physical,
technical, and administrative information safeguards that provide for: (a)
protection of business facilities, paper files, servers, computing equipment,
including all mobile devices and other equipment with information storage
capability, and backup systems containing Customer Data; (b) network,
application (including databases), and platform security; (c) business systems
designed to optimize security; (d) secure,
encrypted transmission and secure, encrypted storage of Customer Data; (e) a
minimum of two factor authentication and access control mechanisms; and (f)
personnel security, including background checks on all such personnel, use of
unique, robust passwords, and annual training on how to comply with a Party’s
physical, technical, and administrative information security safeguards. Each
Party shall regularly test and monitor the effectiveness of their security
practices and procedures relating to the Customer Data, and will evaluate and
adjust their information security program in light of the results of the testing
and monitoring, any material changes to their operations or business
arrangements, or any other circumstances that a Party knows or reasonably should
know may have a material effect on their information security program.
(f)    The Parties shall also share with each other the results of fan and guest
surveys, focus groups, etc. to the extent the information relates to guests’
experiences in connection with Home Games (including customer service, quality
of Concessions, cleanliness, game presentation, arriving and departing, etc.).
ARTICLE XI

EXCLUSIVITY COVENANT
Section 11.01    Covenant. Notwithstanding anything to the contrary contained in
this Agreement, including Section 20.10 with respect to League Rules, the Knicks
hereby agree that during the Term, the Team shall not play any Home Games in any
location other than the Arena, except as provided in ARTICLE XII or Section
20.01; provided that if the Property Tax Exemption is no longer in effect, the
Knicks may play up to two (2) Home Games each season at other locations outside
of the New York metropolitan area in accordance with League Rules.
Notwithstanding anything to the contrary contained in this Agreement, the Knicks
agree to fully comply with the obligations undertaken by its predecessor Madison
Square Garden Center, Inc. under the Property Tax Exemption Agreement as the
owner of the Team. Licensor agrees to fully comply and cause full compliance
with all other obligations undertaken by its predecessor Madison Square Garden
Center, Inc. under the Property Tax Exemption Agreement.
ARTICLE XII
CASUALTY AND CONDEMNATION
Section 12.01    Termination or Restoration Due to Condemnation.
(a)    In the event that title to all or substantially all of the Arena or the
right of Licensor to occupy or possess all or substantially all of the Arena
shall be taken by Condemnation (a “Total Taking”), Licensor shall provide prompt
notice of such Total Taking to the Knicks, and, except in the case of a
Temporary Taking, this Agreement shall terminate and be of no further force upon
the earlier of (i) the date when the possession of all or such substantial
portion of the Arena or right so taken shall be required for such use or purpose
or (b) the effective date of the Total Taking.
(b)    In the event of a Condemnation other than a Total Taking, this Agreement
shall continue in full force and effect; provided, however, that if any such
Condemnation results
in an Untenantable Condition (including for this purpose a Temporary Taking that
results in an Untenantable Condition for a period in excess of (i) [*****], or
(ii) in the case of any such Temporary Taking that occurs during the last five
(5) Contract Years of the Term, [*****]) then each Party shall have the right,
in its sole discretion, to terminate this Agreement by notice to the other given
within 30 days after the date of the Knicks’ receipt of the Estimate (as defined
in Section 12.05(a)) with respect to such Condemnation, without any further
liability hereunder, except for any liability hereunder which, by the specific
terms of this Agreement survives termination; provided further, however, that
neither Party shall have such termination right if (x) the then applicable legal
requirements, zoning laws, building regulations and other governmental or
quasi-governmental ordinances, rules or regulations (collectively, “Governmental
Rules”) do not prohibit or materially restrict the performance of the
Condemnation Restoration Work (as defined in Section 12.01(c)), (y) the
Estimated Date (as defined in Section 12.05(a)) with respect to such
Condemnation shall be a date that occurs on or before the date that is (i)
[*****] after the date of such Condemnation, or (ii) in the case of any such
Condemnation that occurs during the last five (5) Contract Years of the Term,
[*****] after the date of such Condemnation and (z) the remaining portions of
the Arena can be restored in a manner as shall satisfy the requirements of the
definition of Condemnation Restoration Work. Further, and notwithstanding
anything to the contrary contained in the foregoing, if the Estimated
Restoration Cost with respect to such Condemnation exceeds [*****]% of the full
replacement value of the portions of the Arena that are not subject to such
Condemnation, then Licensor shall have the right, in its sole discretion, to
terminate this Agreement by notice to the Knicks given within 90 days after the
date of the Knicks’ receipt of the Estimate with respect to such Condemnation,
without any further liability hereunder, except for any liability hereunder
which, by the specific terms of this Agreement survives termination. If either
Party terminates this Agreement as provided in this Section 12.01(b), then such
termination shall be effective on the date specified in such Party’s notice of
termination, but no earlier than thirty (30) days after the date of such notice
and no later than one hundred eighty (180) days after the date of such notice,
as if said date were the date fixed for the expiration of the Term
(c)    If neither party has the right to terminate this Agreement, or if neither
party shall timely elect to terminate this Agreement, as provided in paragraph
(b) above, Licensor shall, at its sole cost and expense, commence as soon as
reasonably practicable and with reasonable diligence proceed to perform the work
(the “Condemnation Restoration Work”) to and repair and restore the part of the
Arena not taken to an architecturally complete unit and, to the extent
commercially practicable, to substantially its former condition, as and to the
extent necessary to remedy the Untenantable Condition, using materials,
equipment and construction techniques which are common at the time of such
Condemnation and with such changes as may be required by then applicable
Governmental Rules or that Licensor may otherwise deem appropriate in each case,
in a manner consistent with and as necessary to maintain the Standard; it being
agreed, however, that Licensor shall be required to obtain the prior written
consent of the Knicks to any changes that are not required by then applicable
Governmental Rules and that could materially adversely impact the Knicks’ rights
or obligations under this Agreement. Licensor shall (i) keep the Knicks
reasonably apprised of the progress and the estimated date of completion of the
Condemnation Restoration Work, and (ii) provide such information as may be
reasonably requested by the Knicks from time to time with respect to the
progress of such Condemnation Restoration Work. Licensor shall use commercially
reasonable efforts (which shall not require Licensor to employ overtime labor or
otherwise incur overtime charges) to substantially complete
such Condemnation Restoration Work as soon as commercially practicable, but in
all events, on or before the Condemnation Outside Date (as defined in Section
12.01(d)) applicable to such Condemnation (it being agreed that the Knicks’ sole
remedy on account of Licensor’s failure to substantially complete such
Condemnation Restoration Work shall be the rights of the Knicks to terminate
this Agreement as provided in paragraphs 12.01(d) and 12.05(b)(iv) below). The
Condemnation Restoration Work shall not include the repair and restoration of
any of the trade fixtures, personal property or equipment of the Knicks (all of
which the Knicks shall repair and restore at its sole cost and expense).
(d)    Notwithstanding anything to the contrary contained herein, the Knicks
shall have the right to terminate this Agreement (without any further liability
hereunder, except for any liability hereunder which, by the specific terms of
this Agreement survives termination) if the Condemnation Restoration Work
required as a result of such Condemnation is not substantially completed by the
Condemnation Outside Date applicable to such Condemnation (as such Condemnation
Outside Date is postponed pursuant to the below provisions of this Section
12.01(d)), which right may be exercised by the Knicks upon written notice to
Licensor given within thirty (30) days after such applicable Condemnation
Outside Date but before the substantial completion of the Condemnation
Restoration Work; provided, however, that if a Final Revised Estimated Date for
such Condemnation shall have been determined pursuant to Section 12.05(b) below,
then the Knicks shall have the right to terminate this Agreement pursuant to
this Section 12.01(d) (without any further liability hereunder, except for any
liability hereunder which, by the specific terms of this Agreement survives
termination) only if the Condemnation Restoration Work is not substantially
completed by the later to occur of the Condemnation Outside Date applicable to
such Condemnation (as such Condemnation Outside Date is postponed pursuant to
the below provisions of this Section 12.01(d)) and such Final Revised Estimated
Date, which right may be exercised by the Knicks upon written notice to Licensor
given within thirty (30) days after the later to occur of such Condemnation
Outside Date and such Final Revised Estimated Date, but before the substantial
completion of the Condemnation Restoration Work. If Licensor has not completed
the Condemnation Restoration Work prior to the date that is [*****] after the
giving of such notice by the Knicks (which date shall be postponed by one day
for each day that Licensor is actually delayed in substantially completing the
Condemnation Restoration Work by (i) any acts or omissions of the Knicks, the
League or their respective agents, employees or contractors or (ii) any one or
more events of Force Majeure (provided that the maximum period such date shall
be postponed due to events of Force Majeure is an additional [*****])), then
this Agreement shall be terminated automatically effective as of such date,
without any further liability hereunder, except for any liability hereunder
which, by the specific terms of this Agreement survives termination. For all
purposes hereof, the “Condemnation Outside Date” applicable to any Condemnation
shall be determined as follows:
(w)    If the Estimate with respect to the Condemnation Restoration Work
required as a result of such Condemnation provides for an Estimated Date that
will occur on or prior to the [*****] after the date of such Condemnation, then
the “Condemnation Outside Date” applicable to such Condemnation shall be the
date that is [*****] following such Estimated Date; provided, however, that such
date shall be postponed by one day for each day that Licensor is actually
delayed in substantially completing the Condemnation Restoration Work by (i) any
acts or omissions of the Knicks, the League or their respective agents,
employees or contractors or (ii) any one or more events of Force Majeure
(provided that the maximum period such Condemnation Outside Date shall be
postponed due to events of Force Majeure is an additional [*****]).
(x)    If the Estimate with respect to the Condemnation Restoration Work
required as a result of such Condemnation provides for an Estimated Date that
will occur during the period commencing on the [*****] after the date of such
Condemnation and ending on the [*****] after the date of such Condemnation, then
the “Condemnation Outside Date” applicable to such Condemnation shall be the
date that is [*****] following such Estimated Date; provided, however, that such
date shall be postponed by one day for each day that Licensor is actually
delayed in substantially completing the Condemnation Restoration Work by (i) any
acts or omissions of the Knicks, the League or their respective agents,
employees or contractors or (ii) any one or more events of Force Majeure
(provided that the maximum period such Condemnation Outside Date shall be
postponed due to events of Force Majeure is an additional [*****]).
(y)    If the Estimate with respect to the Condemnation Restoration Work
required as a result of such Condemnation provides for an Estimated Date that
will occur during the period commencing on the [*****] after the date of such
Condemnation and ending on the [*****] after the date of such Condemnation, then
the “Condemnation Outside Date” applicable to such Condemnation shall be the
date that is [*****] following such Estimated Date; provided, however, that such
date shall be postponed by one day for each day that Licensor is actually
delayed in substantially completing the Condemnation Restoration Work by (i) any
acts or omissions of the Knicks, the League or their respective agents,
employees or contractors or (ii) any one or more events of Force Majeure
(provided that the maximum period such Condemnation Outside Date shall be
postponed due to events of Force Majeure is an additional [*****]).
(z)    If the Estimate with respect to the Condemnation Restoration Work
required as a result of such Condemnation provides for an Estimated Date that
will occur on or after the [*****] following the date of such Condemnation, then
the “Condemnation Outside Date” applicable to such Condemnation shall be the
date that is [*****] following such Estimated Date; provided, however, that such
date shall be postponed by one day for each day that Licensor is actually
delayed in substantially completing the Condemnation Restoration Work by (i) any
acts or omissions of the Knicks, the League or their respective agents,
employees or contractors or (ii) any one or more events of Force Majeure
(provided that the maximum period such Condemnation Outside Date shall be
postponed due to events of Force Majeure is an additional [*****]).
Section 12.02    Termination or Restoration Due to Casualty.
(a)    If all or any material portion of the Arena is damaged or destroyed by
Casualty such that an Untenantable Condition exists (each, a “Total Casualty”),
and the Estimate with respect to such Casualty delivered pursuant to Section
12.05 below indicates that the Casualty Restoration Work (defined below) would
not reasonably be expected to be substantially completed (i) within 24 months
after the occurrence of such Casualty, or (ii) in the case of any Casualty that
occurs during the last five (5) Contract Years of the Term, within 12 months
after the occurrence of such Casualty, then the Knicks shall have the right to
terminate this Agreement without any
further liability hereunder, except for any liability hereunder which, by the
specific terms of this Agreement survives termination. If the Knicks wish to
exercise such right of termination, it shall do so by notice to Licensor given
not later than the date that is thirty (30) days after the date of the Estimate
with respect to such Casualty under Section 12.05.
(b)    In the event there shall occur a Total Casualty and (i) Licensor is
prohibited or materially restricted by then applicable Governmental Rules from
performing the Casualty Restoration Work, or (ii) the Estimate with respect to
such Casualty indicates that the Casualty Restoration Work would not reasonably
be expected to be substantially completed (x) within [*****] after the
occurrence of such Casualty, or (y) in the case of any Casualty that occurs
during the last five (5) Contract Years of the Term, within [*****] after the
occurrence of such Casualty, or (iii) the Estimated Restoration Cost with
respect to such Casualty exceeds [*****]% of the full replacement value of the
Arena immediately prior to such Casualty, then, and in any of such events,
Licensor shall have the right, in its sole discretion, to terminate this
Agreement without any further liability hereunder, except for any liability
hereunder which, by the specific terms of this Agreement survives termination.
If Licensor wishes to exercise such right of termination, it shall do so by
notice to the Knicks given not later than the date that is thirty (30) days
after the date of the Estimate with respect to such Casualty under Section
12.05. If either Party terminates this Agreement as provided in this Section
12.02(b) or in Section 12.02(a) above, then such termination shall be effective
on the date specified in such Party’s notice of termination, but no earlier than
thirty (30) days after the date of such notice and no later than one hundred
eighty (180) days after the date of such notice, as if said date were the date
fixed for the expiration of the Term
(c)    In the event of a Casualty with respect to which neither party has the
right to terminate this Agreement, or neither party timely elects to terminate
this Agreement, pursuant to paragraphs (a) or (b) above, Licensor shall, at its
sole cost and expense, commence as soon as reasonably practicable and with
reasonable diligence proceed to perform the work (the “Casualty Restoration
Work”) to repair and restore the Arena to substantially its former condition, as
and to the extent necessary to remedy the Untenantable Condition, using
materials, equipment and construction techniques which are common at the time of
such Casualty and with such changes as may be required by then applicable
Governmental Rules or that Licensor may deem appropriate, in each case, in a
manner consistent with and as necessary to maintain the Standard; it being
agreed, however, that Licensor shall be required to obtain the prior written
consent of the Knicks to any changes that are not required by then applicable
Governmental Rules and that could materially adversely impact the Knicks’ rights
or obligations under this Agreement. Licensor shall (i) keep the Knicks
reasonably apprised of the progress and the estimated date of completion of the
Casualty Restoration Work, and (ii) provide such information as may be
reasonably requested by the Knicks from time to time with respect to the
progress of the Casualty Restoration Work. Licensor shall use commercially
reasonable efforts (which shall not require Licensor to employ overtime labor or
otherwise incur overtime charges) to substantially complete such Casualty
Restoration Work as soon as commercially practicable, but in all events, on or
before the Casualty Outside Date (as defined in Section 12.02(d)) applicable to
such Casualty (it being agreed that the Knicks’ sole remedy on account of
Licensor’s failure to substantially complete such Casualty Restoration Work
shall be the rights of the Knicks to terminate this Agreement as provided in
Section 12.02(d) and 12.05(b)(iv) below). The Casualty Restoration Work shall
not include the repair and restoration of any of the trade fixtures, personal
property or equipment of the Knicks (all of which the Knicks shall repair and
restore at its sole cost and expense).
(d)    Notwithstanding anything to the contrary contained herein, the Knicks
shall have the right to terminate this Agreement (without any further liability
hereunder, except for any liability hereunder which, by the specific terms of
this Agreement survives termination) if the Casualty Restoration Work required
as a result of such Casualty shall not be substantially completed by the
Casualty Outside Date applicable to such Casualty (as such Casualty Outside Date
is postponed pursuant to the below provisions of this Section 12.02(d)), which
right may be exercised by the Knicks upon written notice to Licensor given
within thirty (30) days after such applicable Casualty Outside Date but before
the substantial completion of the Casualty Restoration Work; provided, however,
that if a Final Revised Estimated Date for such Casualty shall have been
determined pursuant to Section 12.05(b) below, then the Knicks shall have the
right to terminate this Agreement pursuant to this Section 12.02(d) (without any
further liability hereunder, except for any liability hereunder which, by the
specific terms of this Agreement survives termination) only if the Casualty
Restoration Work is not substantially completed by the later to occur of the
Casualty Outside Date applicable to such Casualty (as such Casualty Outside Date
is postponed pursuant to the below provisions of this Section 12.02(d)) and such
Final Revised Estimated Date for such Casualty, which right may be exercised by
the Knicks upon written notice to Licensor given within thirty (30) days after
the later to occur of such Casualty Outside Date and such Final Revised
Estimated Date but before the substantial completion of the Casualty Restoration
Work. If Licensor has not completed the Casualty Restoration Work prior to the
date that is [*****] after the giving of such notice by the Knicks (which date
shall be postponed by one day for each day that Licensor is actually delayed in
substantially completing the Casualty Restoration Work by (i) any acts or
omissions of the Knicks, the League or their respective agents, employees or
contractors or (ii) any one or more events of Force Majeure (provided that the
maximum period such date shall be postponed due to events of Force Majeure is an
additional [*****])), then this Agreement shall be terminated automatically
effective as of such date, without any further liability hereunder, except for
any liability hereunder which, by the specific terms of this Agreement survives
termination. For all purposes hereof, the “Casualty Outside Date” applicable to
any Casualty shall be determined as follows:
(w)    If the Estimate with respect to the Casualty Restoration Work required as
a result of such Casualty provides for an Estimated Date that will occur on or
prior to the [*****] after the date of such Casualty, then the “Casualty Outside
Date” applicable to such Casualty shall be the date that is [*****] following
such Estimated Date; provided, however, that such date shall be postponed by one
day for each day that Licensor is actually delayed in substantially completing
the Casualty Restoration Work by (i) any acts or omissions of the Knicks, the
League or their respective agents, employees or contractors or (ii) any one or
more events of Force Majeure (provided that the maximum period such Casualty
Outside Date shall be postponed due to events of Force Majeure is an additional
[*****]).
(x)    If the Estimate with respect to the Casualty Restoration Work required as
a result of such Casualty provides for an Estimated Date that will occur during
the period commencing on the [*****] after the date of such Casualty and ending
on the [*****] after the date of such Casualty, then the “Casualty Outside Date”
applicable to such Casualty shall be the date that is [*****] following such
Estimated Date; provided, however, that such date shall be
postponed by one day for each day that Licensor is actually delayed in
substantially completing the Casualty Restoration Work by (i) any acts or
omissions of the Knicks, the League or their respective agents, employees or
contractors or (ii) any one or more events of Force Majeure (provided that the
maximum period such Casualty Outside Date shall be postponed due to events of
Force Majeure is an additional [*****]).
(y)    If the Estimate with respect to the Casualty Restoration Work required as
a result of such Casualty provides for an Estimated Date that will occur during
the period commencing on the [*****] after the date of such Casualty and ending
on the [*****] after the date of such Casualty, then the “Casualty Outside Date”
applicable to such Casualty shall be the date that is [*****] following such
Estimated Date; provided, however, that such date shall be postponed by one day
for each day that Licensor is actually delayed in substantially completing the
Casualty Restoration Work by (i) any acts or omissions of the Knicks, the League
or their respective agents, employees or contractors or (ii) any one or more
events of Force Majeure (provided that the maximum period such Casualty Outside
Date shall be postponed due to events of Force Majeure is an additional
[*****]).
(z)    If the Estimate with respect to the Casualty Restoration Work required as
a result of such Casualty provides for an Estimated Date that will occur on or
after the [*****] following the date of such Casualty, then the “Casualty
Outside Date” applicable to such Casualty shall be the date that is [*****]
following such Estimated Date; provided, however, that such date shall be
postponed by one day for each day that Licensor is actually delayed in
substantially completing the Casualty Restoration Work by (i) any acts or
omissions of the Knicks, the League or their respective agents, employees or
contractors or (ii) any one or more events of Force Majeure (provided that the
maximum period such Casualty Outside Date shall be postponed due to events of
Force Majeure is an additional [*****]).


Section 12.03    Condemnation Proceeding and Awards. Upon commencement of any
Condemnation action or proceeding, Licensor and the Knicks shall cooperate with
each other, and provide each other with such information and assistance, as each
shall reasonably request in connection therewith. Licensor and the Knicks each
shall have the right, at its own expense, to appear and to participate in any
and all hearings, trials and appeals relating thereto even if this Agreement has
been terminated. Subject to the other provisions of this Section 12.03, in any
Condemnation (x) the Knicks shall have the right to assert a claim against the
condemning authority for, and receive from the condemning authority, all
Condemnation Awards for, (i) any damage to the Knicks’ business or any loss in
value of any of the rights granted to the Knicks under this Agreement (if
applicable, as if this Agreement had not been terminated), (ii) the value of any
of the Knicks’ personal property (tangible or intangible) taken or damaged as
result of the Condemnation, (iii) any relocation costs of the Knicks’ business,
and (iv) any other damages to which the Knicks may be entitled under any
applicable law, ordinance, order or regulation, and (y) Licensor shall have the
right to assert a claim against the condemning authority for, and receive from
the condemning authority, all Condemnation Awards for, (i) the loss in value of
its ownership
of and rights in and to the Arena and its other property (tangible and
intangible), (ii) any damage to, or relocation costs of, Licensor’s business,
and (iii) any other damages to which Licensor may be entitled under any
applicable law, ordinance, order or regulation. The Parties shall request that
all Condemnation Awards be specifically allocated by the applicable condemning
authority (it being agreed that Licensor may direct that any such awards
allocated to Licensor be paid to any Superior Interest Holder designated by
Licensor for such purpose). If any Condemnation Award is not specifically
allocated between the Parties by the applicable condemning authority, the
Condemnation Award shall be equitably allocated and distributed to Licensor and
the Knicks in such manner as the Parties shall mutually agree.
Section 12.04    Temporary Taking. If the whole or any part of the Arena or the
right of Licensor to occupy or possess the whole or any part of the Arena shall
be taken in any Condemnation for a temporary use or occupancy not to exceed an
aggregate of [*****], or in the case of any such Condemnation that occurs during
the last five (5) Contract Years of the Term, [*****] (a “Temporary Taking”),
the Term shall not be reduced, extended or affected in any way, and neither
Licensor nor the Knicks shall be relieved of its obligations under this
Agreement, except that (a) the Knicks shall have the right to make a claim
against the condemning authority for, and receive from the condemning authority
and retain, an award of any damages sustained by the Knicks as a result of such
Temporary Taking, and (b) the Knicks’ obligation to pay the License Fee shall be
abated during periods that the Arena is unavailable to the Knicks for the
playing of Home Games in accordance with the terms and conditions of this
Agreement.
Section 12.05    Inability to Timely Restore; Estimate of Time and Cost to
Restore.
(a)    The determination of the estimated time and costs that are reasonably
expected to be necessary to perform and substantially complete any Condemnation
Restoration Work or any Casualty Restoration Work shall be made by an
independent architect or construction manager that is experienced in arena
construction projects, well-regarded in the industry and selected by Licensor
and reasonably approved by the Knicks. In the event of any Condemnation or
Casualty resulting in an Untenantable Condition, Licensor shall furnish to the
Knicks an estimate (the “Estimate”), prepared and certified by such independent
architect or construction manager (the “Estimator”) of (i) the estimated date
(the “Estimated Date”) by which the Condemnation Restoration Work or Casualty
Restoration Work, as the case may be, will be substantially completed and (ii)
the estimated cost (the “Estimated Restoration Cost”) to perform the
Condemnation Restoration Work or Casualty Restoration Work, as the case may be.
Licensor shall use commercially reasonable efforts to cause such independent
architect or construction manager to make its determination as soon as
reasonably practicable (and, in the case of a Casualty, no later than [*****]
after the date of such Casualty) and will deliver the Estimate to the Knicks
promptly upon Licensor’s receipt thereof.
(b)    (i)    If, during the performance of the Condemnation Restoration Work or
the Casualty Restoration Work required as a result of any Condemnation or
Casualty, the Knicks reasonably believe that the substantial completion of such
Condemnation Restoration Work or such Casualty Restoration Work, as the case may
be, will not, absent extraordinary efforts that Licensor does not agree (if not
already obligated to take pursuant to this Agreement), be achieved by the
applicable Condemnation Outside Date or applicable Casualty Outside Date
therefor (as such Condemnation Outside Date or such Casualty Outside Date may
have theretofore been
postponed pursuant to the provisions of Section 12.01(d) or Section 12.02(d)
above, respectively), then the Knicks, by notice given to Licensor and the
Estimator, shall have the right (not to be exercised more than once in any six
(6) month period) with respect to such Condemnation or such Casualty to request
that the Estimator determine the estimated date (the “Revised Estimated Date”)
by which such Condemnation Restoration Work or such Casualty Restoration Work,
as the case may be, is then reasonably expected to be substantially completed.
(ii)    If the Knicks give such notice pursuant to Section 12.05(b)(i) above,
then Licensor, within ten (10) business days after its receipt of such notice,
shall have the right to submit to the Knicks and to the Estimator a notice that
(x) sets forth any information that Licensor reasonably believes is relevant to
the determination of the Revised Estimated Date and/or (y) indicates the
measures that Licensor intends and agrees to implement in an effort to cause the
substantial completion of such Condemnation Restoration Work or such Casualty
Restoration Work, as the case may be, to be achieved by the applicable
Condemnation Outside Date or the applicable Casualty Outside Date (as such
Condemnation Outside Date or such Casualty Outside Date may have theretofore
been postponed pursuant to the provisions of Section 12.01(d) or Section
12.02(d) above, respectively). Within ten (10) business days after the Knicks’
receipt of Licensor’s notice (or, if Licensor does not give such notice, within
twenty (20) business days after Licensor’s receipt of the Knicks notice given
pursuant to Section 12.05(b)(i) above), the Knicks shall have the right to
submit to Licensor and the Estimator a notice that sets forth any information
that the Knicks reasonably believes is relevant to the determination of the
Revised Estimated Date. In determining the Revised Estimated Date, the Estimator
shall take into consideration all information and measures set forth in any
notices provided by the Parties pursuant to the two immediately preceding
sentences, as well as all other relevant factors. Licensor shall use
commercially reasonable efforts to cause the Estimator to make its determination
of the Revised Estimated Date as soon as reasonably practicable after receipt of
the Knicks’ notice given pursuant to Section 12.05(b)(i) above and the notices
which each Party is entitled to deliver pursuant to this Section 12.05(b)(ii),
and Licensor shall deliver such determination of the Revised Estimated Date to
the Knicks promptly upon Licensor’s receipt thereof.
(iii)    Each Party shall have the option (the “Review Option”), exercised by
notice given to the other within ten (10) business days after Licensor delivers
to the Knicks the Estimator’s determination of the Revised Estimated Date, to
require that the Estimator’s determination of the Revised Estimated Date be
reviewed by another independent architect or construction manager that is
experienced in arena construction projects, well-regarded in the industry and
mutually selected by the Parties (the “Second Estimator”). If the Parties are
unable to mutually select the Second Estimator within ten (10) business days
after the giving of a notice exercising the Review Option, then either Licensor
or the Knicks, by giving ten (10) days’ notice to the other, shall have the
right to request that the presiding judge of the lowest level court of general
jurisdiction for the district in which the Arena is located select the Second
Estimator. Licensor shall use commercially reasonable efforts to cause the
Second Estimator, as soon as reasonably practicable after the selection thereof,
to (x) review the Estimator’s determination of the Revised Estimated Date, (y)
make its own determination of the Revised Estimated Date (which determination
shall be made in accordance with the provisions of Section 12.05 (b)(ii) above)
and (z) deliver to Licensor written notice indicating whether the Second
Estimator agrees with the determination of the Estimator and, if not, setting
forth the Second Estimator’s determination of the Revised Estimated Date. For
all purposes of this Agreement, the “Final Revised Estimated
Date” shall mean either (a) the Revised Estimated Date determined by the
Estimator, if neither Party timely exercises the Review Option or if a Party
exercises the Review Option and the Second Estimator agrees with the Estimator’s
determination of the Revised Estimated Date; or (b) the Revised Estimated Date
determined by the Second Estimator, if a Party exercises the Review Option and
the Second Estimator disagrees with the Estimator’s determination of the Revised
Estimated Date and therefore issues its own determination of the Revised
Estimated Date. Licensor shall deliver the Second Estimator’s written notice to
the Knicks promptly upon Licensor’s receipt thereof. The fees and expenses of
the Estimator and the Second Estimator for the exercise set forth in this
Section 12.05(b)(iii) and in Section 12.05(b)(ii) above shall be borne equally
by Licensor and the Knicks.
(iv)    If the Final Revised Estimated Date with respect to any Condemnation or
Casualty is later than the date that is 365 days after the applicable
Condemnation Outside Date or applicable Casualty Outside Date therefor (each of
which, for purposes of this paragraph (iv), shall be deemed to be such
applicable Condemnation Outside Date or such applicable Casualty Outside as
postponed by the maximum number of days by which same may be postponed due to
events of Force Majeure pursuant to Section 12.01(d) or Section 12.02(d) above,
respectively), then the Knicks shall have the right to terminate this Agreement
without any further liability hereunder, except for any liability hereunder
which, by the specific terms of this Agreement survives termination. If the
Knicks wish to exercise such right of termination, then it shall do so by notice
to Licensor given not later than the date that is sixty (60) days after the date
on which the Final Revised Estimated Date is determined (it being agreed that
the Final Revised Estimated Date shall be deemed determined either as of the
date on which the Parties’ right to exercise the Review Option shall have lapsed
or, if a Party timely exercises the Review Option, as of the date on which the
Second Estimator’s notice of determination is given to the Knicks). If the
Knicks terminate this Agreement as provided in this Section 12.05(b)(iv), then
such termination shall be effective on the date specified in the Knick’s notice
of termination, but no earlier than thirty (30) days after the date of such
notice and no later than one hundred eighty (180) days after the date of such
notice, as if said date were the date fixed for the expiration of the Term.
Section 12.06    Replacement Arena; Rent Abatement. In the event of the
occurrence of a Condemnation or Casualty that results in an Untenantable
Condition but does not result in termination of this Agreement, the Knicks,
during the continuance of such Untenantable Condition, shall have the right to
use an alternate site for Knicks Events while the Arena is being restored,
provided such use fully complies with the requirements of Paragraph 6 of the
Property Tax Exemption Agreement, and the Knicks’ obligation to pay the License
Fee shall be abated during such periods in accordance with Section 20.01.
Section 12.07    Intention of the Parties. The provisions of this Article XII
shall be deemed an express agreement governing any case of the Arena or any
portion thereof becoming untenantable or unfit for occupancy, and Section 227 of
the Real Property Law of the State of New York, providing for such contingency
in the absence of an express agreement, and any other legal requirements of like
import, now or hereafter in force, shall have no application in such case and
are expressly waived by the Parties.
ARTICLE XIII

INDEMNIFICATION
Section 13.01     General Indemnification
(a)    To the extent permitted by applicable law, and subject to any valid and
collectible insurance, Licensor and the Knicks shall indemnify, defend and hold
harmless the other and its current and future Affiliates, and each of their
respective directors, officers, employees, agents, successors and assigns from
and against any and all claims, liability, loss, damages (whether actual,
incidental, consequential, punitive or otherwise), judgments, settlement
expenses, cost and expenses whatsoever, including court costs, reasonable
attorneys’ fees and related disbursements, with regard to any action, cause of
action or claim of any nature (each, a “Loss”), in any way arising out of or
related to (i) the indemnifying Party’s acts or omissions in or about the Arena
(except to the extent caused by the indemnified Party’s negligence or
misconduct); (ii) the indemnifying Party’s failure to fulfill any duty or
obligation hereunder or to comply with applicable law or the obligations
applicable to the indemnifying Party in [*****]; or (iii) the indemnifying
Party’s breach of any representations, warranties or covenants contained in this
Agreement. Each Party’s indemnity hereunder shall include the acts and omissions
of its contractors, licensees, agents and employees.
(b)    Without limiting the provisions of Subparagraph 13.01(a), Licensor and
the Knicks indemnify the other party for any damage to the property (whether in
or about the Arena) of the other party caused by the acts or omissions of the
indemnifying party’s contractors, licensees, agents, employees and invitees,
limited however (for purposes of clarity), in the case of the Knicks, to Knicks
Misuse. All repairs to the damaged property of Licensor shall be made by firm(s)
designated by Licensor.
(c)    Notwithstanding the foregoing, for so long as Licensor and the Knicks are
under common control, the Parties intend for all Losses to be covered,
consistent with past practice and the terms and conditions of the applicable
insurance policies, by the NBA’s master insurance program for the benefit of
teams, whether such Loss was caused by Licensor, the Knicks or any third party
(including any ticketholders).
Section 13.02     Notice of Claims and Rights to Defend and Settle Claims. The
indemnified Party agrees to serve the indemnifying Party with prompt written
notice of any claims which could give rise to the indemnifying Party’s indemnity
hereunder, and the indemnifying Party and its insurance carrier(s) shall have
the right to defend such claims with counsel of their choosing. The indemnified
Party shall not settle any claim without the indemnifying Party’s (or its
insurer’s) prior written consent, not to be unreasonably withheld or delayed.
ARTICLE XIV

INSURANCE AND SUBROGATION
Section 14.01     Knicks Insurance Coverage. The Knicks shall, from and after
the Commencement Date, maintain at its expense in force the following minimum
insurance:
(a)    Property insurance for the full one hundred percent (100%) of replacement
cost of all of the Knicks’ equipment, improvements, and betterments owned by the
Knicks, literary or musical material, and all other properties and materials
owned, rented or brought onto the premises by the Knicks. Coverage shall be on
an All Risk of physical loss or damage basis and shall include business
interruption coverage in reasonable and customary amounts with customary
deductibles and coinsurance against physical loss or damage or destruction from
such perils;
(b)    Commercial general liability insurance covering against bodily injury and
property damage having a limit of not less than $[*****] for each occurrence and
a limit of not less than $[*****] in the aggregate for each occurrence.
Coverages shall be in accordance with the ISO form or equivalent, for response
to any occurrence in and about the Arena in connection with any Knicks Event and
covering the Knicks’ contractual liability for indemnification under this
Agreement, including but not limited to Section 4.07 and Article XIII herein.
Such insurance shall include, but not be limited to, premises operations,
products and completed operations, personal injury, advertising injury and
independent contractors and containing provisions for separation of insureds or
severability of interests. Coverage under the Knicks policy shall be on a
primary and non-contributory basis with any insurance available to Licensor for
claims arising in connection with Knicks' operations. The Knicks GL Policy shall
be in such amount and with such policy limits so that the coverage and limits
are adequate to maintain the Knicks Excess/Umbrella Policy without gaps in
coverage between the Knicks GL Policy and the Knicks Excess/Umbrella Policy;
(c)    Liquor liability insurance coverage having limits of not less than
$[*****] for each common cause and in the aggregate;
(d)    Automobile liability insurance coverage with a combined single limit of
no less than $[*****];
(e)    Employer’s liability insurance with the following minimum limits: bodily
injury by accident – $[*****] each accident; bodily injury by disease – $[*****]
policy limit and $[*****] each employee;
(f)    Umbrella or excess liability coverage, following the terms, conditions,
and extensions of coverages, to apply over and above the primary coverages in
subsections (b), (c) and (d) and (e), in an amount not less than $[*****] in the
aggregate;
(g)    Statutory worker’s compensation coverage;
(h)    Employment practices liability insurance with minimum limits of $[*****];
(i)    Broad-form Media liability insurance with limits of no less than $[*****]
per claim/$[*****] aggregate; and
(j)    Disability insurance as required by the State of New York.
(k)    The insurance referred to in this Section 14.01, with the exception of
property insurance, worker’s compensation and employer’s liability coverage,
shall name Licensor and its Affiliates and mortgagees, and each of their
respective directors, officers, employees, agents, successors and assigns, and
any other parties designated by Licensor, as additional
insureds. Licensor shall also have the right to require the Knicks, from time to
time, to increase the scope and limits of any insurance coverage required to be
carried herein, so long as such increase is commercially reasonable under the
circumstances.
Section 14.02     Knicks Insurance RequirementsThe Knicks shall, at its own
expense, obtain and maintain during the Term and for three (3) years thereafter,
policies of insurance as required herein written by an insurance carrier(s)
reasonably acceptable to Licensor that is/are authorized to do business in the
State of New York, rated A VII or better in the most current edition of A.M.
Best’s Insurance Report (or if such report shall cease to be published, such
comparable rating system as reasonably determined by Licensor), and with
deductible and self-insurance retention amounts that are not in excess of
amounts which are commercially reasonable under the circumstances (except that
in the event that any maximum deductible or self-insurance retention amounts are
mandated either by law, such mandated maximum amounts shall not be exceeded
regardless of whether higher amounts may be commercially reasonable under the
circumstances).
(a)    In the event of cancellation of any policies, the applicable carrier
shall provide at least thirty (30) days advance written notice of same to the
additional insureds described in Section 14.01. If the policies cannot be
amended to provide for such cancellation, the Knicks agree to provide written
notice of cancellation as described herein.
(b)    In the event that Licensor is in receipt of such notice of non-payment
and/or cancellation, Licensor shall have the right, but not the obligation, to
pay for any commercially reasonable costs and expenses which shall be required
to maintain or reinstate such insurance, and to charge the Knicks for any and
all expenses incurred in connection therewith.
Section 14.03     Knicks Certificates of Insurance. The Knicks shall provide
Licensor with appropriate evidence of insurance setting forth the required
coverages not later than ten (10) days prior to the date on which such coverage
is required to be obtained hereunder. For each consecutive year, the Knicks
shall provide appropriate evidence of insurance no later than ten (10) days
before the policies are required to be renewed. At the request of Licensor, the
Knicks shall obtain, release, and forward duplicate original copies of any
policy or policies for review by Licensor or its agent to determine if all
insurance requirements have been met.
Section 14.04     Knicks Waiver of Subrogation. The Knicks shall require each of
their carriers to include a waiver of the insurance carriers’ claims and rights
of subrogation against Licensor.
Section 14.05     Licensor Insurance Coverage. Licensor shall, from and after
the Commencement Date, maintain at its expense in force the following minimum
insurance:
(a)    Property insurance for the full one hundred percent (100%) of replacement
cost of the Arena, including all improvements, and betterments and personal
property owned by Licensor. Coverage shall be on an All Risk of physical loss or
damage basis, including losses arising out of a terrorism event, and shall
include business interruption and loss of rental income coverages in reasonable
and customary amounts with customary deductibles;
(b)    Commercial general liability insurance covering against bodily injury and
property damage having a limit of not less than $[*****] for each occurrence and
a limit of not
less than $[*****] in the aggregate for each occurrence. Coverages shall be in
accordance with the ISO form or equivalent, for response to any occurrence in
and about the Arena.. Such insurance shall include, but not be limited to,
premises operations, products and completed operations, personal injury,
advertising injury and independent contractors and containing provisions for
separation of insureds or severability of interests. For so long as Licensor and
the Knicks are under common control, coverage under the Licensor's policy shall
be in excess to any insurance required of the Knicks. The Licensor's GL Policy
shall be in such amount and with such policy limits so that the coverage and
limits are adequate to maintain the Licensor's Excess/Umbrella Policy without
gaps in coverage between the Licensor's GL Policy and the Licensor's
Excess/Umbrella Policy;
(c)    Umbrella or excess liability coverage, following the terms, conditions,
and extensions of coverages, to apply over and above the primary coverages in
subsection (b), and the employer's liability coverage in subsection (d), in an
amount not less than $[*****] in the aggregate;
(d)    Employer’s liability insurance with the following minimum limits: bodily
injury by accident – $[*****] each accident; bodily injury by disease – $[*****]
policy limit and $[*****] each employee;
(e)    Statutory worker’s compensation coverage;
(f)    Disability insurance as required by the State of New York.
Section 14.06     Licensor Insurance Requirements. Licensor shall, at its own
expense, obtain and maintain during the Term and for three (3) years thereafter,
policies of insurance as required herein written by an insurance carrier(s)
reasonably acceptable to the Knicks that is authorized to do business in the
State of New York, rated A VII or better in the most current edition of A.M.
Best’s Insurance Report (or if such report shall cease to be published, such
comparable rating system as reasonably determined by the Knicks), and with
deductible and self-insurance retention amounts that are not in excess of
amounts which are commercially reasonable under the circumstances (except that
in the event that any maximum deductible or self-insurance retention amounts are
mandated either by law, such mandated maximum amounts shall not be exceeded
regardless of whether higher amounts may be commercially reasonable under the
circumstances). The insurance referred to in Section 14.05, with the exception
of property insurance, worker’s compensation and employer’s liability coverage,
shall name Knicks and its Affiliates, and each of their respective directors,
officers, employees, agents, successors and assigns, and any other parties
designated by Knicks, as additional insureds.
Section 14.07     Licensor Certificates of Insurance. Licensor shall provide the
Knicks with appropriate evidence of insurance setting forth the required
coverages not later than ten (10) days prior to the date on which such coverage
is required to be obtained hereunder. For each consecutive year, Licensor shall
provide appropriate evidence of insurance no later than ten (10) days before the
policies are required to be renewed. At the request of the Knicks, Licensor
shall obtain, release, and forward duplicate original copies of any policy or
policies for review by Licensor or its agent to determine if all insurance
requirements have been met.
Section 14.08    Licensor Waiver of Subrogation. Licensor shall include in each
of its policies, a waiver of the insurance carriers’ rights of subrogation
against the Knicks.
ARTICLE XV

WORK STOPPAGE
Section 15.01    Impact on License Fee. If, during any NBA season, any
previously scheduled Home Game is cancelled as a result of a strike, work
stoppage, lockout, or other suspension or cancellation of NBA play arising out
of a labor dispute involving NBA players or referees, or any other
League-related labor or other dispute (each a “Work Stoppage”), there shall be
no reduction in the License Fee, provided, however, that, upon any such
cancellation, Licensor shall use commercially reasonable efforts to hold the
Arena out for relicense on such Home Date, and in the event that Licensor
relicenses the Arena on such Home Date during the time of the previously
scheduled Home Game, Licensor will refund to the Knicks the lesser of (i)
[*****] of any net contribution attributable to the relicense of the Arena and
(ii) the pro rata portion of the annual License Fee attributable to such Home
Date (i.e. 1/44th of the License Fee if there had been 41 home games and 3
preseason games scheduled) (the “Work Stoppage Abatement”). If, during any
season in which the Knicks receive a Work Stoppage Abatement, any previously
scheduled Home Games are cancelled as a result of a Work Stoppage and
subsequently rescheduled, any Work Stoppage Abatement received by the Knicks
shall be reduced by an amount equal to the Work Stoppage Abatement, divided by
the number of Home Games that were cancelled and multiplied by the number of
Home Games that were subsequently rescheduled.
Section 15.02    Treatment of Refunds or Credits. Any refunds or credits granted
to Licensor’s suite or other licensees, sponsors, advertisers or other third
parties (including any concessionaire or service provider) that relates to the
Work Stoppage shall be determined in Licensor’s reasonable discretion, but may
not exceed the Team’s allocable share of such revenue for a full-season work
stoppage (pro rata for a partial-season work stoppage) (“Maximum Credit or
Refund”). Licensor shall retain [*****]% of the difference, if any, between the
Maximum Credit or Refund and the actual credit or refund attributable to such
assets. Any refunds or credits shall be deducted from the Knicks’ share of
revenue under this Agreement for the applicable Arena assets.
Section 15.03     Scheduling. If a Work Stoppage results in the partial
cancellation of a season, the Parties shall mutually agree in good faith on the
rescheduling of Home Games.
ARTICLE XVI

CERTAIN TAXES
Section 16.01     Property Taxes.
(a)    The Knicks shall be responsible for the payment, without demand,
counter-claim or offset, of fifty percent (50%) (the “Knicks’ Tax Share”) of any
real property or similar taxes applicable to the Arena (“Arena Property Tax”). 
Licensor may notify any jurisdiction imposing (or proposing to impose) any Arena
Property Tax that the Knicks have full responsibility for the
payment of 50% of any such Arena Property Tax and, to the extent permitted by
applicable law, rule or regulation, Licensor shall arrange for such Arena
Property Tax to be billed directly to the Knicks.  Licensor shall promptly
provide to the Knicks copies of all materials relating to any Arena Property Tax
that it receives from any government authority.


(b)     Licensor and the Knicks acknowledge that, as of the Commencement Date,
Licensor is exempt, pursuant to the laws of the State of New York and that
certain agreement between the Mayor of the City of New York, acting as Chief
Executive Officer of, and for, the City of New York, and Licensor’s and the
Knicks’ predecessor-in-interest Madison Square Garden Center, Inc., dated July
15, 1982 (the “Property Tax Exemption Agreement”), from paying any Arena
Property Tax in connection with the Arena (the “Property Tax Exemption”).
Licensor and the Knicks shall each use all commercially reasonable efforts to
cause the Property Tax Exemption to remain in effect at all times during the
term of this Agreement.
Section 16.02     Commercial Rent Tax. The Knicks shall be responsible for
paying directly, and shall timely pay, to the City of New York the “Commercial
Rent Or Occupancy Tax” imposed pursuant to Chapter 7 of Title 11 of the New York
City Administrative Code, or successor or similar tax assessed or imposed on a
tenant as a consequence of the Knicks’ status as a licensee under this
Agreement.
ARTICLE XVII
KNICKS DEFAULT; LICENSOR’S RIGHTS AND REMEDIES
Section 17.01     Knicks Default. The occurrence of any one or more of the
following events shall constitute a default by the Knicks under this Agreement
(each, a “Knicks Default”):
(a)    Failure by the Knicks to timely pay any amount owed by the Knicks to
Licensor pursuant to this Agreement if such failure shall continue for thirty
(30) days after notice thereof is received by the Knicks from Licensor;
(b)    Failure by the Knicks to maintain the Team’s membership in the NBA;
(c)    The levy upon or other execution or the attachment by legal process of
the interest of the Knicks in the Arena herein, or the filing or creation of a
lien in respect of such interest, which levy, attachment or lien shall not be
released, discharged or bonded against within sixty (60) days from the date of
such filing;
(d)    The making by the Knicks of an assignment for the benefit of creditors;
an adjudication that the Knicks are bankrupt, insolvent or unable to pay its
debts as they mature; the filing by or against the Knicks of a petition to have
the Knicks adjudged bankrupt, or a petition for reorganization or arrangement
under any law relating to bankruptcy unless, in the case of a petition filed
against the Knicks, the case is dismissed within sixty (60) days after the
filing thereof; the appointment of a trustee or receiver to take possession of
substantially all of the Knicks’ assets or the Knicks’ interests in this
Agreement unless the appointment is revoked within sixty (60) days after the
appointment thereof; or an attachment, execution or levy against substantially
all of the Knicks’ interests in this Agreement unless the attachment, execution
or levy is revoked within sixty (60) days after the attachment, execution or
levy;
(e)    Breach by the Knicks of ARTICLE XI (an “Exclusivity Breach”); and
(f)    Failure by the Knicks to observe or perform in any material respect any
covenant, agreement, condition, or provision of this Agreement not otherwise
specified in this ARTICLE XVII if such failure shall continue for sixty (60)
days after notice thereof from Licensor to the Knicks; provided that the Knicks
shall not be in a Knicks Default with respect to matters that cannot reasonably
be cured within sixty (60) days so long as within sixty (60) days after such
notice the Knicks commence such cure and diligently and continuously proceed to
complete the same, but in any event, the Knicks shall not have more than ninety
(90) days from its receipt of such notice to cure such failure.
Section 17.02     Remedies of Licensor. If a Knicks Default occurs, Licensor
shall have the following rights and remedies which shall be distinct, separate,
and, to the extent not mutually exclusive, cumulative:
(a)    In addition to any other legal or equitable damages as may be available
to Licensor and subject to clause (b) below, Licensor may enforce this Agreement
by seeking specific performance of any Knicks covenant or agreement contained
herein or the enforcement of any other appropriate legal or equitable remedy,
including self-help (following notice, expiration of any applicable cure period,
and failure to cure) and recoupment from the Knicks of the reasonable cost of
curing any default on the Knicks’ behalf (and the right to offset such cost from
any amounts due from Licensor pursuant to this Agreement);
(b)    Licensor shall be entitled to all reasonable costs, charges, expenses,
and attorneys’ fees incurred by the Licensor in connection with a Knicks
Default; and
(c)    Notwithstanding anything in this Agreement to the contrary, Licensor
shall not, under any circumstances, have the right to terminate this Agreement,
except as set forth in ARTCLE XII.
Section 17.03     Remedies of Licensor for an Exclusivity Breach. The Knicks
hereby acknowledge that Licensor and its Affiliates will be irreparably and
continually harmed by any Exclusivity Breach or the threat thereof and that
damages for an Exclusivity Breach cannot be estimated with any degree of
certainty and that monetary damages cannot fairly or adequately compensate
Licensor for an Exclusivity Breach. The Knicks further acknowledge that Licensor
does not have an adequate remedy at law for an Exclusivity Breach. Accordingly,
the Knicks hereby acknowledge that, in the event of an Exclusivity Breach,
Licensor shall, in addition to any other applicable available rights and
remedies, be entitled to seek and obtain, and the Knicks hereby consent to the
entry of, a temporary restraining order, together with temporary, preliminary
and permanent injunctive or other equitable relief, from any court of competent
jurisdiction to enjoin any violation or threatened violation of ARTICLE XI and
to compel the Knicks to comply with or restrain or cease from breaching or
violating the covenants of ARTICLE XI. The Knicks hereby waive any requirement
that Licensor post a bond or other security in connection with injunctive or
other equitable relief.
Section 17.04     League’s Right to Notice of and Cure Knicks Defaults. Licensor
shall simultaneously serve the League, at the addresses set forth in Section
20.04, with copies of all notices of Knicks Defaults served upon the Knicks.
Licensor shall accept a cure of a Knicks Default by the League within the
applicable cure period.
ARTICLE XVIII

LICENSOR DEFAULT; KNICKS’ RIGHTS AND REMEDIES; RIGHTS IN THE EVENT OF REPEAL OF
PROPERTY TAX EXEMPTION
Section 18.01     Licensor Default. The occurrence of any one or more of the
following shall constitute a default by Licensor under this Agreement (each, a
“Licensor Default”):
(a)    Failure by Licensor to timely pay any amount owed by Licensor to the
Knicks pursuant to this Agreement if such failure shall continue for thirty (30)
days after notice thereof is received by Licensor;
(b)    The making by Licensor of an assignment for the benefit of creditors; an
adjudication that Licensor is bankrupt, insolvent or unable to pay its debts as
they mature; the filing by or against Licensor of a petition to have Licensor
adjudged bankrupt, or a petition for reorganization or arrangement under any law
relating to bankruptcy unless, in the case of a petition filed against the
Licensor, the case is dismissed within sixty (60) days after the filing thereof;
the appointment of a trustee or receiver to take possession of substantially all
of Licensor’s assets or Licensor’s interests in this Agreement; or an
attachment, execution or levy against substantially all of Licensor’s interests
in this Agreement;
(c)    Failure by Licensor to provide the Knicks with any of the Knicks’ rights
hereunder that interferes with the playing of Home Games in the Arena;
(d)    Failure by Licensor to cause the Arena to be maintained and operated in
accordance with, or otherwise to meet and observe, the Standard, and such
failure shall continue for fifteen (15) days after notice thereof from the
Knicks to Licensor; provided that if such failure cannot reasonably be cured
within such fifteen (15) days, then Licensor shall have up to an additional
fifteen (15) days to cure such failure as long as, within fifteen (15) days
after such notice, it diligently undertakes and pursues such cure and provides
the Knicks with reasonable evidence that it is diligently undertaking and
pursuing such cure, but in any event, Licensor shall not have more thirty (30)
days from its receipt of notice of such failure from the Knicks to cure such
failure; and
(e)    Failure by Licensor to observe or perform in any material respect any
covenant, agreement, condition, or provision of this Agreement not otherwise
specified in this ARTICLE XVIII if such failure shall continue for sixty (60)
days after notice thereof from the Knicks to Licensor; provided that Licensor
shall not be in a Licensor Default with respect to matters that cannot
reasonably be cured within sixty (60) days so long as within sixty (60) days
after such notice Licensor commences such cure and diligently and continuously
proceeds to complete the same, but in any event, Licensor shall not have more
than ninety (90) days from its receipt of such notice to cure such failure.
Section 18.02     Remedies of the Knicks. If a Licensor Default occurs, the
Knicks shall have the following rights and remedies, which shall be distinct,
separate, and, to the extent not mutually exclusive, cumulative:
(a)    In addition to any other legal or equitable remedies as may be available
to the Knicks and subject to clause (b) below, the Knicks may enforce the
provisions of this Agreement and may enforce and protect the rights of the
Knicks herein by seeking specific performance of any covenant or agreement
contained herein, or the enforcement of any other appropriate legal or equitable
remedy, including self-help (following notice, expiration of applicable cure
period, and failure to cure) and recoupment from Licensor of the reasonable cost
of curing any default on Licensor’s behalf (and the right to offset such cost,
or any amounts due from Licensor pursuant to this Agreement, against any amount
then owed by the Knicks to Licensor pursuant to this Agreement), and recovery of
all monies due or to become due from Licensor under any provisions of this
Agreement;
(b)    The Knicks shall be entitled to all reasonable costs, charges, expenses,
and attorneys’ fees incurred by the Knicks in connection with a Licensor
Default; and
(c)    Notwithstanding anything in this Agreement to the contrary, the Knicks
shall not, under any circumstances, have the right to terminate this Agreement,
except as set forth in ARTICLE XII.
Section 18.03     Rights in the Event of Repeal of Property Tax Exemption
(a)    In the event the Property Tax Exemption is no longer in effect [*****] (a
“No Fault Occurrence”), the Knicks shall remain responsible for fifty percent
(50%) of the Arena Property Tax for the remainder of the Term, unless the
Parties agree to extend this provision.
(b)    In the event the Property Tax Exemption is no longer in effect due to a
breach of the Property Tax Exemption Agreement by the Knicks that leads to the
loss of the Property Tax Exemption, the Knicks shall be responsible for 100% of
any Arena Property Tax for the remainder of the Term.
(c)    Notwithstanding anything to the contrary in Sections 16.01 or 18.03(a),
in the event of a loss of the Property Tax Exemption [*****].
(d)    [*****].
ARTICLE XIX

ASSIGNMENT
Section 19.01     Licensor Assignment. Licensor shall have the right to assign
this Agreement upon written notice to the Knicks to any Person that acquires the
Arena, provided the assignee agrees in writing to assume all of Licensor’s
obligations under this Agreement.
Section 19.02     Knicks Assignment. The Knicks shall have the right to assign
this Agreement upon written notice to Licensor to any Person that acquires the
Team in accordance
with League Rules, provided the assignee agrees in writing to assume all of the
Knicks’ obligations under this Agreement. The Knicks shall further have the
rights to collaterally assign this Agreement to secure indebtedness of the
Knicks incurred in accordance with League Rules.
Section 19.03     No Other Assignment. Except as set forth in this ARTICLE XIX,
neither Party shall be permitted to assign this Agreement without the prior
written consent of the other Party. A change in ownership of either Party shall
not be deemed an assignment under this Section 19.
ARTICLE XX

MISCELLANEOUS
Section 20.01     Force Majeure. Should any fire or other casualty, act of God,
earthquake, flood, epidemic, landslide, enemy act, war, riot, act or threat of
terrorism, civil commotion, general unavailability of certain materials; a
strike, slowdown, boycott or labor dispute (other than a strike, slowdown,
boycott or labor dispute involving the League), or any other similar event
beyond the reasonable control of the subject Party (each, a “Force Majeure”)
prevent performance of this Agreement by such Party in accordance with its
provisions, performance of this Agreement (other than the payment of any sum of
money owed hereunder, subject to the final two sentences of this Section 20.01)
by such Party shall be suspended or excused to the extent commensurate with such
interfering occurrence. In the event of a Force Majeure, the Knicks shall be
permitted to schedule and play Home Games at an alternate location, provided
that playing games in such location fully complies with the requirements of
Paragraph 6 of the Property Tax Exemption Agreement. In the event of a Force
Majeure (including a governmental action) that results in (a) attendance at
Arena events being limited to 1000 attendees or less per event for any period (a
“Restricted Attendance Period”), the Knicks shall be permitted to schedule and
play Home Games at the Arena during the Restricted Attendance Period; the pro
rata License Fee attributable to any Home Games played at the Arena during any
Restricted Attendance Period shall be reduced by 80% or (b) attendance at Arena
events being materially limited (but greater than 1000 attendees), the parties
will negotiate in good faith to agree on an appropriate reduction to the License
Fee.  Notwithstanding anything herein to the contrary, the Knicks’ obligation to
pay the License Fee for periods for which the Arena is unavailable for Home
Games due to a Force Majeure event (including a governmental action or the
occurrence of any Untenantable Condition) shall be abated during such periods.
Section 20.02     Consents and Approvals. Any consents or approvals permitted or
required to be given by Licensor or the Knicks under this Agreement shall not be
valid unless such consent or approval is in writing, signed by the Party by or
on whose behalf such consent or approval is executed.
Section 20.03     Entire Agreement. This Agreement, including the schedules and
exhibits attached hereto, which are incorporated herein, constitutes the entire
agreement between and among the Parties, and supersedes any previous oral or
written agreements, representations and covenants, regarding the subject matter
hereof and is a binding and enforceable agreement between and among the Parties
and their respective successors and permitted assigns. This Agreement may not be
amended, modified, supplemented or terminated unless in writing executed by the
Parties and, in each case, unless approved in advance in writing by the NBA.
Notwithstanding anything
herein to the contrary, any agreement, consent, waiver or modification to the
terms of this Agreement, whether or not contemplated herein, that would
constitute a material modification to the terms of this Agreement that would
remain in effect after the Parties are no longer affiliated, shall require the
prior written approval of the NBA. Subject to the foregoing obligations to
obtain NBA approval, in the event of any proposed change of control or ownership
of either Party, the Parties may mutually agree to amend, modify or supplement
this Agreement in order to facilitate such change of control or ownership
transaction.
Section 20.04     Notices. All notices, demands, consents, approvals,
statements, requests, and reports to be given under this Agreement shall be in
writing, signed by the Party or an officer, agent, or attorney of the Party
giving the notice and shall be deemed to be given upon receipt if delivered
personally by nationally recognized overnight courier providing a receipt for
delivery, by certified or registered mail, postage prepaid with return receipt
requested, or by personal delivery at the applicable address set forth below or
to such other address as that Party may designate in writing.
For the Knicks:
MSG Sports, LLC
Two Pennsylvania Plaza
New York, New York 10121
Attention: President

With copies to:
MSG Sports, LLC
Two Pennsylvania Plaza
New York, New York 10121
Attention: General Counsel

For the NBA:     National Basketball Association
645 Fifth Avenue
New York, New York 10022
Attention: General Counsel
For Licensor:
MSG Arena, LLC
c/o MSG Entertainment Group, LLC
Two Pennsylvania Plaza
New York, New York 10121
Attention: President

With a copy to:
MSG Arena, LLC
c/o MSG Entertainment Group, LLC
Two Pennsylvania Plaza
New York, New York 10121
Attention: General Counsel

Section 20.05     Successors Bound. The covenants, terms, provisions, and
conditions of this Agreement shall be binding upon Licensor and the Knicks and
their respective successors and permitted assigns and inure to the benefit of
Licensor and the Knicks and their respective successors and, to the extent
permitted herein, assigns.
Section 20.06     Governing Law; Disputes.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to its choice of law provisions.
(b)    Any disputes arising under this Agreement, shall be submitted to, and
resolved exclusively and finally through, the following arbitration process
(“Arbitration”). Except as set forth below, the Arbitration process shall be
administered by the American Arbitration Association (“AAA”) under the
Commercial Arbitration Rules in effect at the time the Dispute or Controversy is
submitted to the AAA for Arbitration. The panel (the “Arbitration Panel”) will
consist of three (3) neutral arbitrators (each, an “Arbitrator”) selected in
accordance with applicable AAA procedures. In proposing a list of candidates for
Arbitrators, AAA will take into account the Parties’ desire to obtain potential
Arbitrators with significant experience in the operation of comparable sports or
entertainment facilities or in the entertainment and sports business generally,
or with specific experience regarding the nature of the dispute. Barring
extraordinary circumstances, an initial conference with the Arbitration Panel
shall be scheduled to take place in New York, New York within thirty (30) days
after the appointment of the third Arbitrator. At such conference, a schedule
shall be established for such discovery, if any, as a majority of the
Arbitration Panel deems appropriate in light of the nature of the dispute and
the Parties’ desire to resolve disputes in a prompt and cost-effective manner,
and the date of the Arbitration hearing shall be established by vote of a
majority of the Arbitration Panel. Barring extraordinary circumstances, the
award will be rendered no later than fourteen (14) days from the date of the
conclusion of the hearing. Unless the Parties otherwise agree, the Arbitration
shall take place in New York, New York. Each Party irrevocably consents to the
delivery of service of process with respect to any Arbitration in any manner
permitted for the giving of notices under Section 20.04. The Arbitration Panel
shall not have the authority to alter, change, amend, modify, waive, add to or
delete from any provision of this Agreement. If the Parties initiate multiple
arbitration proceedings, the subject matters of which are related by common
questions of law or fact and that could result in conflicting awards or
obligations, such proceedings shall be consolidated into a single arbitral
proceeding. Notwithstanding anything contained in the AAA rules to the contrary,
subject to Article XIII, unless the Arbitration Panel finds that one or more
claims or defenses were frivolous or knowingly false when made, each Party shall
bear the cost of its own legal representation and expert witness fees, as well
as its share of the fees and costs payable to the AAA and the Arbitrators, in
any Arbitration under this Agreement. If the Arbitration Panel finds that one or
more claims or defenses were frivolous or knowingly false when made, the
Arbitration Panel shall be entitled to require the Party that made such
frivolous or knowingly false claims or defenses to bear all or a portion of the
other Party’s legal fees and expert witness fees incurred in connection with
such frivolous claims or defenses. All provisions of this Agreement applicable
to disputes generally shall apply to the Arbitration. All decisions by the
Arbitration Panel shall be (i) decided by majority vote and (ii) final and
binding on the Parties and may be enforced by any court of competent
jurisdiction.
(c)    Notwithstanding any provision of this Agreement to the contrary, each
Party may seek injunctive or other equitable relief (but not a declaratory
judgment) from a court of law, as described in Section 20.06(d), with respect to
any dispute. If a dispute requires emergency relief before the matter may be
effectively resolved through arbitration, the Arbitration procedures set forth
above will continue to govern the ultimate resolution of the dispute
notwithstanding the fact that a court of competent jurisdiction may have entered
an order providing for injunctive or other equitable relief.
(d)    Any action that seeks injunctive or other equitable relief or
confirmation of an award rendered in an Arbitration may only be brought by suit,
action or proceeding before any federal or state court located in the Borough of
Manhattan, City of New York, each of the Parties voluntarily and irrevocably
consents and (without waiving service of process) submits to the personal
jurisdiction and venue of the courts located in the Borough of Manhattan, City
of New York that have subject matter jurisdiction, waives all objections as to
venue and any claim that it is not personally subject to such jurisdiction or to
seek a change of venue, agrees not to bring any such action or proceeding in any
other forum, and waives the right to a trial by jury.
(e)    This Section 20.06 shall survive any termination or expiration of the
Term.
Section 20.07     Captions and Headings; Certain Rules of Construction.
(a)    The captions and headings throughout this Agreement are for convenience
and reference only and the words contained therein shall in no way be held or
deemed to define, limit, describe, explain, modify, amplify, or add to the
interpretation, construction, or meaning of any provisions of this Agreement or
the scope or intent thereof, nor in any way affect this Agreement.
(b)    Unless the context, otherwise requires: (i) a term has the meaning
assigned to it, (ii) “or” is not exclusive, (iii) words in the singular include
the plural and words in the plural include the singular, (iv) “herein,” “hereof
” and other words of similar import refer to this Agreement as a whole and not
to any particular article, section or other subdivision, (v) all references to
“clauses,” “sections” or “articles” refer to clauses, sections or articles of
this Agreement, (vi) “including” means “including, without limitation” and (vii)
the masculine, feminine and neuter adjectives and pronouns include one another.
Section 20.08     Counterparts. This Agreement may be executed by facsimile or
PDF signature and in any number of counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.
Section 20.09     Confidentiality. Subject to League Rules and the rights of any
mortgagees each Party agrees that, commencing on the Commencement Date and
continuing for a period of five (5) years after the expiration or earlier
termination of this Agreement, the Parties shall keep confidential the terms and
conditions of this Agreement; provided that disclosure may be made (a) to their
directors, equity holders, officers, Affiliates, employees, agents, advisors,
and representatives (collectively, their “Representatives”) (b) if disclosure is
required by court order, or applicable law or regulation, including disclosures
required by any governmental or regulatory body having the authority to regulate
or oversee any aspect of the business of either Party (e.g., the Securities and
Exchange Commission) (in which case the Party required to disclose such
Confidential Information shall notify the other Party and use commercially
reasonable efforts to obtain confidential treatment of any information so
required to be disclosed), (c) if disclosure is required to comply with a
request or requirement of a governmental or administrative entity or agent
thereof, (d) to the League and/or any League Representatives, (e) as required by
League
Rules, (f) for valid business purposes to existing or prospective lenders,
investors and employees of partners and Affiliates, (g) to enforce any of a
Party’s rights pursuant to this Agreement, or (h) to governmental authorities,
to the extent necessary to perform a Party’s obligations under this Agreement.
Each Party shall direct their Representatives to maintain such information in
the strictest confidence. No Party shall make any public announcement with
respect to this Agreement or the transactions contemplated hereby without the
prior written consent of the other Parties, not to be unreasonably withheld,
conditioned or delayed.
Section 20.10     League Rules. This Agreement is subject to League Rules and
Licensor hereby covenants to comply with all League Rules in connection with its
performance hereunder and its operation of the Arena for Knicks Events. In the
event of any conflict between this Agreement and League Rules with respect to
the Parties’ rights and obligations hereunder, League Rules shall control and
govern in all respects. Nothing in this Section 20.10 shall affect the Knicks’
obligations under Section 11.01 or Article XIII.
Section 20.11     Superior Interests
(a)    Each mortgagee or similar party named in any mortgage or similar
instrument now existing or hereafter made and encumbering an interest in the
Arena superior to that of Licensor (each such mortgage and similar instrument
being hereinafter collectively referred to as “Superior Interests”, and the
holder of the mortgagee’s and similar party’s interest being hereinafter
collectively referred to as “Superior Interest Holders”) shall agree in a
commercially reasonable form of instrument that, if it succeeds to the interest
of Licensor in the Arena by termination of the Superior Interest by any means,
it will recognize the rights and interest of the Knicks under this Agreement to
use and occupy the Arena if and as long as a Knicks Default has not occurred and
is continuing (which agreement may, at such Superior Interest Holder’s option
require attornment by the Knicks), in consideration of which the rights and
interests of the Knicks to use and occupy the Arena shall be subject and
subordinate to the Superior Interest and to any and all advances to be made
therein, and to the interest thereon, and all renewals, replacements and
extensions thereof. The Superior Interest Holder may elect that, instead of
making this Agreement subject and subordinate to its Superior Interest, the
rights and interest of the Knicks under this Agreement shall have priority over
the lien of the Superior Interest in question. The Knicks agree that it will,
within ten (10) days after demand in writing, execute and deliver such
reasonable instruments may be required, either to make this Agreement subject
and subordinate to such a Superior Interest (subject to the Superior Interest
Holder’s agreement as aforesaid to recognize the rights and interest of the
Knicks under this Agreement to use and occupy the Arena if and as long as a
Knicks Default has not occurred and is continuing), or to give this Agreement
priority over the lien of such Superior Interest, whichever alternative may be
elected by the respective Superior Interest Holder.
Section 20.12     Severability. If any Article, Section, Subsection, Schedule,
Exhibit, term, or provision of this Agreement or the application thereof to any
Party or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of the Article, Section, Subsection, Schedule, Exhibit, term, or
provision of this Agreement or the application of same to Parties or
circumstances other than those to which it is held invalid or unenforceable
shall not be affected thereby and each remaining Article, Section, Subsection,
Schedule, Exhibit, term, or provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.
Section 20.13     Waiver. No waiver of any right, obligation or default shall be
implied, but must be in writing, signed by the Party against whom the waiver is
sought to be enforced. Any particular waiver of any right, obligation or default
shall not be construed as a waiver of any subsequent or other right, obligation
or default.
Section 20.14     Further Assurances. Licensor and the Knicks shall execute,
acknowledge, and deliver, after the date hereof, without additional
consideration, such further assurances, instruments, and documents, and shall
take such further actions, as Licensor or the Knicks shall reasonably request of
the other in order to fulfill the intent of this Agreement and the transactions
contemplated thereby.
Section 20.15     No Third-Party Beneficiary; Enforcement of Third-Party
Agreements.
(a)    The provisions of this Agreement are for the exclusive benefit of the
Parties and not for the benefit of any third person, nor shall this Agreement be
deemed to have conferred any rights, express or implied, upon any third person
unless otherwise expressly provided for herein; provided, that the League is a
third party beneficiary of (i) the Knicks cure rights as set forth in Section
17.04, (ii) the obligations of the Parties to obtain the League’s written
approval prior to any amendment, modification, waiver, supplementation or
termination of this Agreement (as set forth in Section 20.03), and (iii) the
enforcement of Section 20.10.
(b)    Licensor shall use commercially reasonable efforts to enforce any
agreement between Licensor and any third-party (or third-parties) (including,
without limitation, [*****], Ticket Agent Agreements, Suite Agreements,
Hospitality Agreements and Joint Sponsor Agreements) that apply to any of the
Knicks rights or obligations under this Agreement.
Section 20.16     Books and Records. Licensor and the Knicks shall each keep
full, true, and correct contracts, books and records in accordance with
generally accepted accounting principles consistently applied (and shall require
all of their agents, contractors, and concessionaires to keep such books and
records of their transactions to the extent that such transactions would be the
subject of the calculation of any payments due from one Party to the other under
this Agreement) setting forth the factual, accounting, and legal bases upon
which the calculation of payments herein are made (the “Books and Records”), and
in such detail that would reasonably enable a reasonably qualified third party
to readily and independently make such calculations and verify the accuracy of
statements of same which are furnished by one Party to the other under this
Agreement. Each Party’s books and records shall be (a) retained for at least
three (3) years following the other Party’s receipt of the respective
statement(s) to which they apply, and (b) made available for inspections and
copying by the other Party’s duly authorized representatives at all reasonable
times at reasonable office locations in the New York, NY metropolitan area. Each
Party shall promptly furnish to the other a complete copy of any report of any
such examination or inspection.
Section 20.17     Audit Rights. Each Party (the “Auditing Party”) shall be
entitled to audit the relevant Books and Records of the other Party (the
“Non-Auditing Party”) for the sole purpose, and only to the extent, of
determining the Non-Auditing Party’s compliance with the financial terms of this
Agreement. Such audit right shall be exercisable by the Auditing Party by
providing the Non-Auditing Party with not less than five (5) business days
written notice. Except as otherwise set forth below, all costs and expenses of
any such audit shall be paid by the Auditing Party. If the audit discloses that
the Non-Auditing Party has failed to pay any amounts due under this Agreement,
the Non-Auditing Party shall remit the underpayment to the Auditing Party within
thirty (30) days following the Auditing Party’s delivery of notice and evidence
of underpayment to the Non- Auditing Party. If the audit reveals an underpayment
to the Auditing Party of greater than 5%, then the Non- Auditing Party shall pay
all costs and expenses associated with such audit, provided that the auditor is
an independent certified public accounting firm paid on an hourly (and not
contingency) basis.  
Section 20.18     Access to Financial Information. Licensor acknowledges that
existing League Rules on financial reporting under the League’s collective
bargaining agreements and revenue sharing plans requires the Team, annually and
from time to time, to provide the League and auditors for the League and its
players’ association detailed financial information, including information that
is in the possession of Licensor. Licensor agrees to provide the information
requested by the League and/or the auditors for these purposes and to use
commercially reasonable efforts to provide the staff and other support necessary
to comply with these requests and the related process.
[signatures on next page]




20



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first above written.
LICENSOR:
MSG ARENA, LLC


By: /s/ Philip D’Ambrosio
Name: Philip D’Ambrosio
Title: Senior Vice President, Treasurer


KNICKS:
NEW YORK KNICKS, LLC


By: /s/ Victoria M. Mink
Name: Victoria M. Mink
Title: Executive Vice President and
Chief Financial Officer




 

